  EXHIBIT 10.44

 



Execution Copy

 

LICENSE AGREEMENT

 

This License Agreement (the “Agreement”) is entered into as of the 27th day of
January, 2012 (the “Execution Date”) by and between Regenerative Sciences, LLC,
a Colorado limited liability company (“Licensor”), and BioRestorative Therapies,
Inc., a Nevada corporation (“Licensee”).

 

INTRODUCTION

 

1.Licensor possesses certain intellectual property relating to the extraction,
isolation, growth, storage and transplantation of stem cells and progenitor
cells, among others.

 

2.Licensee desires to license from Licensor such intellectual property for the
purpose of developing and commercializing procedures and products for certain
purposes as described herein containing and/or utilizing certain stem cells
and/or progenitor cells, among others, and Licensor desires to grant such a
license to Licensee in accordance with the terms and conditions of this
Agreement.

 

In consideration of the mutual covenants contained herein, and other good and
valuable consideration, the receipt of which is hereby acknowledged, Licensee
and Licensor agree as follows:

 

1.DEFINITIONS

 

When used in this Agreement, each of the following terms, whether used in the
singular or plural, shall have the meanings set forth in this Section 1.

 

1.1      “Affiliate” means any Person who directly or indirectly controls or is
controlled by or is under common control with another Person. For purposes of
this definition, “control” or “controlled” means the ownership, directly or
through one or more Affiliates, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise. Without limiting the generality of the
foregoing, “control” will include the ownership, directly or indirectly through
one or more Affiliates, of fifty percent (50%) or more of the shares of stock
entitled to vote for the election of directors, in the case of a corporation, or
fifty percent (50%) or more of the equity interest in the case of any other type
of legal entity, or status as a general partner in any partnership. The Parties
acknowledge that, in the case of certain entities organized under the laws of
certain countries, the maximum percentage ownership permitted by law for a
foreign investor may be less than fifty percent (50%), and in such case such
lower percentage shall be substituted in the preceding sentence; provided, that
such foreign investor has the power to direct the management and policies of
such entity.

 

1.2      “Annual Net Sales” means the aggregate Licensee Net Sales or Licensor
Net Sales, as the case may be, during a Calendar Year.

 

1.3      “Business Day” means a day on which the banks in the United States of
America are open for business.

 

 

 

 

1.4      “Calendar Quarter” means a calendar quarter ending on the last day of
March, June, September or December.

 

1.5      “Calendar Year” means a period of time commencing on January 1 and
ending on the following December 31.

 

1.6      “Cell Population” means any population of cells, including bone marrow,
in which stem cells and/or progenitor cells are present.

 

1.7      “CFR” means the United States Code of Federal Regulations.

 

1.8      “Confidential Information” means, with respect to a Party (the
“Disclosing Party”), information, regardless of the form in which that
information is constituted, which is provided by the Disclosing Party to the
other Party (the “Receiving Party”) and is marked by the Disclosing Party as
confidential or information the disclosure of which could be detrimental to the
interests of the Disclosing Party. Confidential Information of the Disclosing
Party includes Information of the Disclosing Party, as defined in the Prior
Confidentiality Agreement.

 

Confidential Information of the Disclosing Party excludes any information that
the Receiving Party can establish by written records:

 

(i)      was known by the Receiving Party prior to the receipt from the
Disclosing Party;

 

(ii)     was disclosed to the Receiving Party by a Third Party having the right
to do so and without such Third Party imposing a confidentiality obligation on
the Receiving Party;

 

(iii)    was, or subsequently became, publicly known through no fault of the
Receiving Party, its Affiliates or any of the officers, directors, employees or
agents of the Receiving Party or its Affiliates; or

 

(iv)    was concurrently or subsequently developed by personnel of the Receiving
Party without having had access to the Disclosing Party’s Confidential
Information.

 

1.9       “Control” or “Controlled” means, with respect to a Party and any item
of Know-How or any Intellectual Property Right, the possession by such Party or
its Affiliates of the right (whether by ownership, license or otherwise (other
than pursuant to a license granted under this Agreement)), to assign, or grant a
license, sublicense or other right to or under, such Know-How or Intellectual
Property Right as provided for herein.

 

1.10      “Cover”, “Covered” or “Covering” means that, in the absence of a
license granted to a Person under a Valid Claim, the practice by such Person of
an invention claimed in such patent would infringe such Valid Claim.

 

1.11      “Device” means a device described in U.S. Patent Appln. No.
12/939,856.

 

1.12      “Device IP” means Licensor IP covering a Device.

 

2

 

 

1.13      “Executive Officer” means, with respect to a Party, the Chief
Executive Officer of such Party (or the officer or employee of such Party then
serving in a substantially equivalent capacity) or his/her designee who reports
directly to such Chief Executive Officer (or such other officer or employee).

 

1.14      “Exploit” and, with correlative meaning, “Exploitation”, means to
develop, use, make, have made, market, offer to sell, sell, have sold,
distribute, import or otherwise exploit.

 

1.15      “FDA” means the United States Food and Drug Administration or any
successor agency thereto.

 

1.16      “Field” means all uses and administration of stem cells, progenitor
cells and/or Cell Populations for the treatment of the disc and spine, including
preventive treatment.

 

1.17      “First Commercial Use” means, with respect to a Procedure or Product
in a country in the Territory, the first clinical use of such Procedure or sale
or use of a Product in such country. Uses of Procedures or uses or sales of
Products which are not for value shall not be considered a First Commercial Use.

 

1.18      “Freedom-To-Operate Analysis” means a patent and patent application
clearance analysis on unexpired patents and published applications of Third
Parties that cover any and all aspects of the Products and Procedures. A
Freedom-To-Operate Analysis is jurisdiction specific, providing reasonable
assurance that development and use of the Products and Procedures in the
jurisdiction will not be subject to infringement liability.

 

1.19      “Hypoxic Culture Method” means a method for culturing cells for use in
repairing damaged avascular zones described in U.S. Patent Appln. No.
13/132,840.

 

1.20      “Hypoxic Culture Method IP” means Licensor IP covering a Hypoxic
Culture Method.

 

1.21      “Improvements” means improvements, modifications, enhancements and
developments.

 

1.22      “Intellectual Property Rights” means Patent Rights, trade secret
rights, copyrights, trademarks, and other forms of proprietary, industrial or
intellectual property rights.

 

1.23      “Know-How” means any tangible and/or intangible information (including
information with respect to treatments, delivery devices, stored cells from
treated patients, patient selection, patient screening, cell collection, cell
processing, cell culture, cell transplantation, and follow up protocols and
procedures), know-how, show-how, ideas, data (including pharmacology and
clinical data), inventions, designs, specifications, processes, techniques,
formulae, sketches, drawings, models, apparatus, equipment, databases, research,
experimental work, development, software programs and applications, software
source documents, third party licenses, studies, works of authorship, materials
(including advertising, promotional, marketing and training materials), trade
secrets, technology and other Intellectual Property Rights (other than Patent
Rights), including any and all SOPs required to Exploit Procedures and/or
Products, including those set forth on Exhibit G, whether or not proprietary or
patentable and whether stored or transmitted in oral, documentary, electronic or
other form, in each case with respect to the Field or otherwise.

 

3

 

 

1.24      “Law” means any law, statute, rule, regulation, ordinance or other
pronouncement having the effect of law, of any federal, national, multinational,
state, provincial, county, city or other political subdivision.

 

1.25      “Licensee Indemnitees” means Licensee, its Affiliates and
Sublicensees, and the agents, directors, officers, managers, employees and other
controlling Persons of Licensee, its Affiliates and Sublicensees.

 

1.26      “Licensee Net Sales” means the amount invoiced by Licensee and its
Affiliates to Third Parties for (i) Procedures utilizing the Licensor IP; (ii)
sublicenses of the Licensor IP; (iii) sales of Products based upon the Licensor
IP; and (iv) other payments derived from the use of the Licensor IP, but, with
regard to (i) through (iv), only to the extent monies are actually received by
Licensee and/or its Affiliates. In no event will “Licensee Net Sales” include
(a) trade discounts, credits or allowances; (b) credits or allowances granted
upon returns, rejections or recalls; (c) amounts payable resulting from
governmental (or any agency thereof) mandated rebate programs; (d) chargebacks
and other amounts paid on the sale or dispensing of Procedures or Products; (e)
taxes, tariffs and duties; (f) transportation, freight, postage, importation,
insurance and other handling expenses; (g) delayed ship order credits; (h)
discounts pursuant to indigent patient programs and patient discount programs
and coupon discounts; (i) amounts received from Licensor or its Affiliates; (j)
amounts received as grants from any governmental body, quasi-governmental body
or foundation; or (k) amounts received from Third Parties in connection with
clinical trials.

 

1.27      “Licensor Core IP” means, collectively, Device IP and Hypoxic Culture
Method IP.

 

1.28      “Licensor Core Patent Rights” means any Patent Right identified as
“Licensor Core Patent Rights”, as set forth in Exhibit B-1.

 

1.29      “Licensor IP” means, collectively, Licensor Know-How, Licensor Patent
Rights and any other Intellectual Property Rights covering a Procedure and/or a
Product.

 

1.30      “Licensor Know-How” means all Know-How that (a) is Controlled by
Licensor and/or its Affiliates as of the Effective Date or at any time
thereafter, and (b) relates to a Procedure or a Product.

 

1.31      “Licensor Indemnitees” means Licensor, its Affiliates and
Sublicensees, and the agents, directors, officers, managers, employees and other
controlling Persons of Licensor, its Affiliates and Sublicensees.

 



4

 

 

1.32      “Licensor Net Sales” means the amount invoiced by Licensor and its
Affiliates to Third Parties for (i) Procedures utilizing the Hypoxic Culture
Method IP; (ii) sublicenses of the Hypoxic Culture Method IP; (iii) sales of
Products based upon the Hypoxic Culture Method IP; and (iv) other payments
derived from the use of the Hypoxic Culture Method IP, but, with regard to (i)
through (iv), only to the extent monies are actually received by Licensor and/or
its Affiliates. In no event will “Licensor Net Sales” include (a) trade
discounts, credits or allowances; (b) credits or allowances granted upon
returns, rejections or recalls; (c) amounts payable resulting from governmental
(or any agency thereof) mandated rebate programs; (d) chargebacks and other
amounts paid on the sale or dispensing of Procedures or Products; (e) taxes,
tariffs and duties; (f) transportation, freight, postage, importation, insurance
and other handling expenses; (g) delayed ship order credits; (h) discounts
pursuant to indigent patient programs and patient discount programs and coupon
discounts; and (i) amounts received from Licensee or its Affiliates.





 

1.33      “Licensor Non-Core IP” means Licensor IP, including Licensor
Improvements, other than Licensor Core IP.

 

1.34      “Licensor Non-Core Patent Rights” means any Patent Right identified as
“Licensor Base Non-Core Patent Rights”, as set forth in Exhibit B-2, and any
Licensor Other Non-Core Patent Rights.

 

1.35      “Licensor Other Non-Core IP” means Licensor IP covering Licensor Other
Non-Core Patent Rights.

 

1.36      “Licensor Other Non-Core Patent Rights” means any Patent Right
identified as “Licensor Other Non-Core Patent Rights”, as set forth on Exhibit
B-3.

 

1.37      “Licensor Patent Rights” means, collectively, Licensor Core Patent
Rights and Licensor Non-Core Patent Rights.

 

1.38      “Orthopedic Field” means the treatment of the musculoskeletal system
(other than Spinal).

 

1.39      “Party” means Licensor or Licensee.

 

1.40      “Patent Rights” means (a) patent applications (including provisional
applications); (b) any patents issuing from such patent applications (including
certificates of invention); (c) all patents and patent applications based on,
corresponding to or claiming the priority date(s) of any of the foregoing; (d)
any substitutions, extensions (including supplemental protection certificates),
registrations, confirmations, reissues, divisionals, continuations,
continuations-in-part, re-examinations, renewals and foreign counterparts
thereof; and (e) all patents claiming overlapping priority therefrom.

 

1.41      “Person” means any individual, corporation, limited or general
partnership, limited liability company, joint venture, trust, unincorporated
association, governmental body, authority, bureau or agency, or any other entity
or body.

 

1.42      “Prior Confidentiality Agreement” means the Mutual Confidentiality
Letter Agreement, dated April 1, 2011, between Licensor and
Licensee.            

 

1.43      “Procedure” means the use of any stem cell and/or progenitor cell
and/or Cell Population for or in connection with treatment or prevention.

 

5

 

 

1.44      “Product” means any autologous or allogeneic stem cell, progenitor
cell or Cell Population, any cell derivative thereof, or a Device.

 

1.45      “Royalty Term” means, with respect to a Procedure or Product and a
country, the period of time beginning with the First Commercial Use of such
Procedure or Product in such country and continuing until the earliest of (a)
the expiration of the last Valid Claim of the Licensor Patent Rights Covering
the manufacture, use or sale of such Product or the use of such Procedure in
such country, (b) the date on which the last claim of the Licensor Patent Rights
Covering the manufacture, use or sale of such Product or the use of such
Procedure in such country would have expired had there been a Valid Claim or (c)
the termination of this Agreement.

 

1.46      “SEC” means the United States Securities and Exchange Commission.

 

1.47      “SOP” means standard operating procedure.

 

1.48      “Spinal” means the vertebral discs and their related structures, which
include the intervertebral disc, the disc annulus, the nucleus pulposis, and the
associated spinal nerve. This term encompasses the cervical, thoracic, and
lumbar spine, despite the fact that as of the Effective Date hereof, data only
exist for the lumbar spine.

 

1.49      “Sublicensee” means a Person to whom Licensee or Licensor, or its
Affiliate or another Sublicensee, has been granted a sublicense in accordance
with the terms of this Agreement.

 

1.50      “Territory” means all countries of the world, excluding Argentina and
Asia, except that, with respect to the Device IP, the term “Territory” means all
countries of the world.

 

1.51      “Third Party” means any Person other than the Parties and their
Affiliates.

 

1.52      “U.S.C.” means the United States Code.

 

1.53      “Valid Claim” means an issued claim of an unexpired patent that has
not been withdrawn, canceled or disclaimed, or held invalid or unenforceable by
a court of competent jurisdiction in an unappealed or unappealable decision.

 

1.54      Other Defined Terms. Each of the following definitions is set forth in
the section of this Agreement indicated below:

 

Definition Section     1933 Act 4.2(a)(iii) Action 2.4(e) Adverse Patient Event
3.1 Agreement Preamble Analysis 2.2(a) Auditing Party 4.9 Bankruptcy Code 12.3

 

6

 

 

Definition Section Biologics License Application Exhibit D BLA Exhibit D
Breaching Party 11.2(a) Business 9.3(a)(i) Cayman Islands Sublicense 2.1(c)
Claimed Infringement 6.4(a) Closing 2.3 Core Infringement 6.3(b) Core License
2.1(a)(ii) CSC 5.3(b) Determination to Proceed 2.2(b)(ii) Development Activities
5.2 Device License 2.1(a)(i) Disclosing Party 1.8 Effective Date 2.3 Execution
Date Preamble Exclusive Sublicense 2.1(c)(i) FDA Action 4.5 Hypoxic Culture
Method License 2.1(a)(ii) IDE Exhibit D IND Exhibit C Initial License
Consideration 4.2(a) Initial License Fee 4.1(a)(ii) Initial Sublicense Fee
4.1(b) Licenses 2.1(a)(iii) Licensee Preamble Licensee Determination Notice
2.2(b)(i) Licensee Effectiveness Confirmation 2.5(c) Licensee Foreign
Exploitation Notice 8.1(b)(ii) Licensor Preamble Licensor Determination Notice
2.2(b)(iii) Licensor Improvements 6.1 Licensor Effectiveness Confirmation 2.4(c)
Losses 8.1(a) Non-Breaching Party 11.2(a) Non-Core License 2.1(a)(iii) Non-U.S.
License Fee 4.1(a)(ii) Non-U.S. Sublicense 2.1(c)(ii)(A) Notifying Party 3.2
Other Licensor Facilities Exhibit E PMA Exhibit D Receiving Party 1.3 Severed
Clause 12.8 Shares 4.2(b)(i)

 

7

 

 

Definition Section Sublicenses 2.1(c) Term 11.1 U.S. Facilities 5.4 U.S. License
Fee 4.1(a)(i) U.S. Sublicense 2.1(c)  Warrant 4.2(a) Warrant Form 1 4.2(a)
Warrant Form 2 4.2(a)

 

1.55        Construction. In construing this Agreement, unless expressly
specified otherwise;

 

(a)      references to Sections and Exhibits are to sections of, and exhibits
to, this Agreement;

 

(b)      use of either gender includes the other gender, and use of the singular
includes the plural and vice versa;

 

(c)      headings and titles are for convenience only and do not affect the
interpretation of this Agreement;

 

(d)      any list or examples following the word “including” shall be
interpreted without limitation to the generality of the preceding words; and

 

(e)      the language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against either Party.

 

2.           LICENSE; FREEDOM-TO-OPERATE ANALYSIS; CLOSING

 

2.1          Licenses to Licensee; Sublicenses to Licensor.

 

(a)          Grants.

 

(i)Subject to the terms and conditions of this Agreement, effective as of the
Effective Date, Licensor hereby grants to Licensee a perpetual, exclusive,
irrevocable, royalty-bearing, sublicenseable (in accordance with Section
2.1(b)), transferable license, under the Device IP, to Exploit Procedures and/or
Products in the Field and outside the Field in the Territory (the “Device
License”).

 

(ii)Subject to the terms and conditions of this Agreement, effective as of the
Effective Date, Licensor hereby grants to Licensee a perpetual, exclusive,
irrevocable, royalty-bearing, sublicenseable (in accordance with Section
2.1(b)), transferable license, under the Hypoxic Culture Method IP, to Exploit
Procedures and/or Products in the Field and outside the Field in the Territory
(the “Hypoxic Culture Method License” and together with the Device License, the
“Core License”).

 

8

 

(iii)Subject to the terms and conditions of this Agreement, effective as of the
Effective Date, Licensor hereby grants to Licensee a perpetual, exclusive,
irrevocable, royalty-bearing, sublicenseable (in accordance with Section
2.1(b)), transferable license, under the Licensor Non-Core IP, to Exploit
Procedures and/or Products in the Field in the Territory (the “Non-Core License”
and together with the Core License, the “Licenses”).

 

(iv)Notwithstanding any other provision of this Agreement, Licensor hereby
reserves all rights not expressly granted to Licensee.

 

(b)          Licensee Sublicenses. Licensee shall have the right to grant to its
Affiliates and to Third Parties sublicenses under each License granted in
Section 2.1(a). Each such sublicense shall be in writing and shall be subject
and subordinate to, and consistent with, the terms and conditions of this
Agreement. Licensee shall not permit any Sublicensee to use Licensor’s name,
trade names or trademarks without Licensor’s prior written consent. Upon the
request of Licensor, Licensee shall furnish to Licensor a list of all Persons to
whom sublicenses have been granted by Licensee pursuant to this Agreement. Each
such list shall be considered Confidential Information.

 

(c)          Sublicenses to Licensor.

 

(i)Subject to the terms and conditions of this Agreement, effective as of the
Effective Date, Licensee hereby grants to Licensor an exclusive,
royalty-bearing, sublicenseable (in accordance with Section 2.1(d)),
transferable sublicense, under the Hypoxic Culture Method IP, to Exploit
Procedures and/or Products in the Orthopedic Field in the Territory (the
“Exclusive Sublicense”). As a matter of clarification, it is understood and
agreed that, as a result of the grant of the Exclusive Sublicense, Licensee
shall not be permitted to use the Hypoxic Culture Method IP to Exploit
Procedures and/or Products in the Orthopedic Field in the Territory.

 

(ii)Subject to the terms and conditions of this Agreement, effective as of the
Effective Date, Licensee hereby grants to Licensor a non-exclusive,
royalty-bearing, nonsublicenseable, non-transferable (except in accordance with
Section 12.1) sublicense, under the Hypoxic Culture Method IP and the Non-Core
IP, to use but not otherwise Exploit Procedures and/or Products in the Field

 

9

 

(A)at one, and only one, facility in the Cayman Islands (the “Cayman Islands
Sublicense”); provided, however, that, in the event that Licensor does not
operate a facility in the Cayman Islands, then, at the request of Licensor, but
such subject to the written consent of Licensee (such consent not to be
unreasonably withheld), such sublicense shall apply to a different country
outside the United States but within the Territory (instead of the Cayman
Islands) (the Cayman Islands sublicense or such other sublicense, as the case
may be, being referred to as the “Non-U.S. Sublicense”); provided, however, that
neither Licensor nor any Affiliate or Sublicensee thereof shall be permitted to
operate a facility in any such jurisdiction that competes with a facility
operated by Licensee or any Affiliate or Sublicensee thereof; and

 

(B)at U.S. Facilities, but only to the extent provided for in Section 5.4 (the
“U.S. Sublicense” and together with the Exclusive Sublicense and the Non-U.S.
Sublicense, the “Sublicenses”).

 

(d)            Licensor Sublicenses. Licensor shall have the right to grant to
its Affiliates and to Third Parties sublicenses under each sublicense granted in
Section 2.1(c). Each such sublicense shall be in writing and shall be subject
and subordinate to, and consistent with, the terms and conditions of this
Agreement. Licensor shall not permit any Sublicensee to use Licensee’s name,
trade names or trademarks without Licensee’s prior written consent. Upon the
request of Licensee, Licensor shall furnish to Licensee a list of all Persons to
whom sublicenses have been granted by Licensor pursuant to this Agreement. Each
such list shall be considered Confidential Information.

 

2.2          Freedom-To-Operate Analysis; Determination Notices.

 

(a)          Analysis. Following the execution of this Agreement, Licensee shall
engage its intellectual property counsel to perform a Freedom-To-Operate
Analysis with regard to the Licensor Patent Rights in the United States (the
“Analysis”).

 

(b)          Determination Notices.

 

(i)Based upon its review of the Analysis, Licensee shall have the right to
determine in its sole discretion whether or not it desires to consummate the
transactions contemplated by this Agreement. Licensee shall advise Licensor in
writing (by fax and e-mail) of its determination within forty-five (45) days
following the Execution Date (the “Licensee Determination Notice”).

 

(ii)In the event that Licensee advises Licensor in the Licensee Determination
Notice that it desires to consummate the transactions contemplated by this
Agreement (a “Determination to Proceed”), such Determination to Proceed shall be
accompanied by a copy of the Analysis and the Parties shall proceed in
accordance with this Section 2.2(b).

 

10

 

(iii)In the event of a Determination to Proceed, Licensor shall have the right
to determine whether or not it is willing to be bound by the provisions set
forth in Section 8.1(a)(ii) hereof to the extent they relate to the United
States. Licensor shall advise Licensee in writing (by fax and email) of its
determination within ten (10) days of its receipt of the Determination to
Proceed (the “Licensor Determination Notice”).

 

(iv)In the event that Licensor advises Licensee in the Licensor Determination
Notice that it is willing to be bound by the provisions set forth in Section
8.1(a)(ii) hereof to the extent they relate to the United States, then the
provisions set forth in Section 8 hereof and Warrant Form 1 shall be used in
this transaction. In the event that Licensor advises Licensee in the Licensor
Determination Notice that it is not willing to be bound by the provisions set
forth in Section 8.1(a)(ii) to the extent that such provisions relate to the
United States, then the following shall occur: (A) the provisions of Sections
8.1(a)(ii) and 8.2(b) shall not apply to the extent that such provisions relate
to the United States; and (B) Warrant Form 2 shall be used in this transaction.

 

(v)In the event that the Licensee Determination Notice is not received by
Licensor within forty-five (45) days of the Execution Date or the Licensee
Determination Notice does not include a Determination to Proceed, then this
Agreement shall terminate and be of no further force or effect.

 

(vi)In the event that the Licensor Determination Notice is not received by
Licensee within ten (10) days of Licensor’s receipt of a Determination to
Proceed, then Licensor shall be deemed to have agreed that Licensor is willing
to be bound by the provisions of Section 8.1(a)(ii) hereof and Warrant Form 1
shall be used in this transaction.

 

2.3           Closing. In the event that Licensee delivers to Licensor a
Determination to Proceed, then, subject to the fulfillment of all conditions to
closing set forth herein, the closing of the transactions contemplated hereby
(the “Closing”) shall take place remotely by the exchange of signature pages by
email and/or fax (with originals to follow by overnight mail) (except for the
deliveries contemplated to be made pursuant to Section 2.6(a)(iii) and (iv)
which shall be made) on such date as shall be set forth in the Licensee
Determination Notice, which date shall not be more than sixty (60) days
following the Execution Date. The date of the Closing is referred to in this
Agreement as the “Effective Date.”

 

11

 

2.4          Conditions Precedent to the Obligation of Licensee to Close. The
obligation of Licensee to consummate the transactions contemplated hereby is
subject to the fulfillment, prior to or at the Closing, of each of the following
conditions, any one or more of which may be waived by Licensee (except when the
fulfillment of such condition is a requirement of law):

 

(a)      Representations and Warranties. All representations and warranties of
Licensor contained in this Agreement shall be true and complete in all material
respects as at the Effective Date, as if made at the Closing and as of the
Effective Date.

 

(b)      Certificate. Licensee shall have received a certificate, dated the
Effective Date, signed by an Executive Officer of Licensor, as to the
satisfaction of the condition contained in paragraph (a) hereof.

 

(c)      Effectiveness of Agreement. Licensor shall have executed and tendered
to Licensee a document, in form reasonably satisfactory to Licensee, that
confirms that this Agreement has been consummated and that the Licenses are in
full force and effect in accordance with the terms hereof (the “Licensor
Effectiveness Confirmation”).

 

(d)      Financing. Licensee shall have received financing in an amount at least
equal to the Initial License Fee on such terms as are acceptable to Licensee in
its sole discretion.

 

(e)      No Actions. No action, suit, proceeding, arbitration or governmental
investigation (collectively, “Action”) shall have been instituted by a Third
Party, and be continuing before a court or before or by a governmental or other
regulatory body or agency, or shall have been threatened and be unresolved, to
restrain or to prevent or to obtain any amount of damages in respect of, the
carrying out of the transactions contemplated hereby, or which might affect the
right of Licensee to utilize the Licenses, or any of them, or which might have
an adverse effect thereon.

 

(f)      Deliveries. All deliveries provided for in Section 2.6 to be made by
Licensor to Licensee shall have been tendered by Licensor.

 

2.5          Conditions Precedent to the Obligation of Licensor to Close. The
obligation of Licensor to consummate the transactions contemplated hereby is
subject to the fulfillment, prior to or at the Closing, of each of the following
conditions, any one or more of which may be waived by Licensor (except when the
fulfillment of such condition is a requirement of law):

 

(a)      Representations and Warranties. All representations and warranties of
Licensee contained in this Agreement shall be true and complete in all material
respects as at the Effective Date, as if made at the Closing and as of the
Effective Date.

 

(b)      Certificate. Licensor shall have received a certificate, dated the
Effective Date, signed by an Executive Officer of Licensee, as to the
satisfaction of the condition contained in paragraph (a).

 

(c)      Effectiveness of Agreement. Licensee shall have executed and tendered
to Licensor a document, in form reasonably satisfactory to Licensor, that
confirms that this Agreement has been consummated and that the Sublicenses are
in full force and effect in accordance with the terms hereof (the “Licensee
Effectiveness Confirmation”).

 

12

 

(d)      Financing. Licensee shall have received financing in an amount at least
equal to the Initial License Fee on such terms as are acceptable to Licensee in
its sole discretion.

 

(e)      No Actions. No Action shall have been instituted by a Third Party, and
be continuing, before a court or by a governmental or other regulatory body or
agency, or have been threatened, and be unresolved, to restrain or prevent, or
obtain any amount of damages in respect of, the carrying out of the transactions
contemplated hereby.

 

(f)      Deliveries. All deliveries provided for in Section 2.6 to be made by
Licensee to Licensor shall have been tendered by Licensee.

 

2.6          Closing Deliveries.

 

(a)          Items to be Delivered by Licensor. At the Closing, Licensor will
deliver, or cause to be delivered, to Licensee the following:

 

(i)the certificate required by Section 2.4(a) hereof;

 

(ii)the Licensor Effectiveness Confirmation;

 

(iii)copies of all of the SOPs set forth in Exhibit G, in form and substance
usable with regard to the Exploitation of the Licensor IP in the Field; and

 

(iv)copies of all training manuals, in form and substance usable with regard to
the Exploitation of the Licensor IP in the Field.

 

(b)          Items to be Delivered by Licensee. At the Closing, Licensee will
deliver, or cause to be delivered, to Licensor the following:

 

(i)the certificate required by Section 2.5(a) hereof;

 

(ii)the Licensee Effectiveness Confirmation;

 

(iii)the Initial License Fee, as provided for in Section 4.1(a) hereof, net of
the Initial Sublicense Fee; and

 

(iv)the Warrant, as provided for in Section 4.2 hereof.

 

3.ADVERSE PATIENT EVENTS

 

3.1          An “Adverse Patient Event” is any injury to or death of a patient
associated with a Procedure or Product.

 

13

 

3.2         Each Party (the “Notifying Party”) shall notify the other Party in
writing of all information coming to the Notifying Party’s attention, regardless
of the origin of such information and, for the avoidance of doubt, including
such information coming to its attention through journal publications and other
media, regarding Adverse Patient Events, whether in the Territory or outside the
Territory, and whether in the Field or outside the Field, as hereinafter
provided.

 

3.3         For each Adverse Patient Event, notification to the other Party
shall be made promptly, but in no event later than forty-eight (48) hours after
the initial receipt of information concerning such Adverse Patient Event by the
Notifying Party. The Notifying Party shall also notify the other Party and
provide a copy of all reports, including initial and all follow-up reports, made
to any governmental agency or other regulatory authority (other than taxing
authorities) contemporaneously with the submission of such reports.

 

3.4         Within forty-eight (48) hours of either Party becoming aware of any
actual or potential risk to human safety associated with any Procedure or
Product, whether in the Territory or outside the Territory, whether in the Field
or outside the Field, and whether based on preclinical or clinical studies, such
Party shall notify the other Party in writing of such risk.

 

4.           PAYMENT TERMS; REPORTS; RECORD-KEEPING AND AUDIT RIGHTS

 

4.1           Initial License Fees.

 

(a)          Payable by Licensee.

 

(i)Licenses for United States. In partial consideration for the Licenses granted
to Licensee under this Agreement for that part of the Territory in the United
States, on the Effective Date, Licensee shall pay to Licensor, by wire transfer,
a license fee in the amount of Nine Hundred Fifty Thousand U.S. Dollars (US
$950,000) (the “U.S. License Fee”).

 

(ii)Licenses for Outside the United States. In partial consideration for the
Licenses granted to Licensee under this Agreement for that part of the Territory
outside of the United States, on the Effective Date, Licensee shall pay to
Licensor, by wire transfer, a license fee in the amount of Fifty Thousand U.S.
Dollars (US $50,000) (the “Non-U.S. License Fee” and together with the U.S.
License Fee, the “Initial License Fee”).

 

(b)        Payable by Licensor. In consideration for the Non-U.S. Sublicense
granted to Licensor under Section 2.1(c), on the Effective Date, Licensor shall
pay to Licensee, by wire transfer, a license fee in the amount of Ten Thousand
U.S. Dollars (US $10,000) (the “Initial Sublicense Fee”) (or, at the option of
Licensee, such amount shall be deducted from the amount payable pursuant to
Section 4.1(a)).

 

4.2          Warrant Issued by Licensee. (a) In partial consideration for the
License granted to Licensee under this Agreement, on the Effective Date,
Licensee shall issue to Licensor a warrant for the purchase of fifty million
(50,000,000) shares of common stock of Licensee in, or substantially in, the
form required under Section 2.2(b)(iv) and attached hereto as Exhibit A-1
(“Warrant Form 1”) or Exhibit A-2 (“Warrant Form 2”) (either, the “Warrant” and
together with the Initial License Fee, the “Initial License Consideration”).

 

14

 

 

(b)          Licensor understands and agrees that Licensee is relying and may
rely upon the following representations and warranties made by it in entering
into this Agreement:

 

(i)Licensor recognizes that the acquisition of the Warrant and the shares of
common stock issuable upon the exercise of the Warrant (the “Shares”) involves a
high degree of risk and is suitable only for persons of adequate financial means
who have no need for liquidity in this investment in that (A) Licensor may not
be able to liquidate its investment in the event of emergency;
(B) transferability is extremely limited; and (C) it could sustain a complete
loss of its investment.

 

(ii)Licensor represents that it (i) is competent to understand and does
understand the nature of its investment in the Warrant and the Shares; and (ii)
is able to bear the economic risk of its investment in the Warrant and the
Shares.

 

(iii)Licensor represents that, either alone or with its purchaser representative
(as such term is defined in Rule 501 promulgated under the Securities Act of
1933, as amended (the “1933 Act”)), it has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the acquisition of the Warrant and, in the event of the exercise of the
Warrant, the Shares.

 

(iv)Licensor represents that it has reviewed all information regarding Licensee
that has been filed with the SEC. Licensor also represents that it has been
furnished by Licensee with all information regarding Licensee which it had
requested or desired to know; that all documents which could be reasonably
provided have been made available for its inspection and review; that it has
been afforded the opportunity to ask questions of and receive answers from duly
authorized representatives of Licensee concerning Licensee; and that it has had
the opportunity to consult with its own tax or financial advisor concerning an
investment in Licensee.

 

(v)Licensor represents that the Warrant has been, and, in the event of the
exercise of the Warrant, the Shares will be, acquired for its own account, for
investment and not for distribution to others. Licensor agrees that it will not
sell, transfer or otherwise dispose of the Warrant or the Shares, or any portion
thereof, unless they are registered under the 1933 Act or unless an exemption
from such registration is available.

 

15

 

(vi)Licensor consents to the placement of a legend on the Warrant and the Shares
stating that they have not been registered under the 1933 Act and setting forth
or referring to the restrictions on transferability and sale thereof. Licensor
is aware that Licensee will make a notation in its appropriate records with
respect to the restrictions on the transferability of the Warrant and the
Shares.

 

(vii)NEITHER THE WARRANT NOR THE SHARES HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND WILL
BE OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS
OF SAID ACT AND SUCH LAWS. THE WARRANT IS AND, IN THE EVENT OF THE EXERCISE OF
THE WARRANT, THE ISSUED SHARES WILL BE, SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. NEITHER THE WARRANT NOR THE SHARES HAVE BEEN APPROVED OR DISAPPROVED
BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR
ANY OTHER REGULATORY AUTHORITY. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

(c)         In the event of the exercise by Licensor of the Warrant, Licensor
shall be required, as a condition to the issuance of the Shares, to make the
representations and warranties provided for in Section 4.2(b) (updated to give
effect to subsequent events).

 

4.3         Royalties Payable by Licensee.

 

(a)      Device License. Subject to the terms of this Agreement, including
Section 4.3(c) and (d), in partial consideration for the Device License, during
the Royalty Term, Licensee shall pay to Licensor a royalty equal to seven
percent (7%) of Annual Licensee Net Sales derived from the Exploitation of the
Device License; provided, however, that, in the event a patent for the Device IP
is not issued within ten (10) years of the patent application date with respect
thereto and provided that Licensee has made good faith efforts to prosecute the
patent application, then, effective with such tenth (10th) anniversary date, the
royalty shall instead be equal to five percent (5%) of Annual Licensee Net Sales
derived from the Exploitation of the Device License.

 

16

 

(b)      Hypoxic Culture Method License; Non-Core License. Subject to the terms
of this Agreement, including Section 4.3(c) and (d), in partial consideration
for the Hypoxic Culture Method License and the Non-Core License, during the
Royalty Term, Licensee shall pay to Licensor a royalty equal to seven percent
(7%) of Annual Licensee Net Sales derived from the Exploitation of the Hypoxic
Culture Method License and the Non-Core License; provided, however, that, in the
event a patent for the Hypoxic Culture Method IP is not issued within seven (7)
years of the patent application date with respect thereto, then, effective with
such seventh (7th) anniversary date, the royalty shall instead be five percent
(5%) of Annual Licensee Net Sales derived from the Exploitation of the Hypoxic
Culture Method IP and the Licensor Non-Core IP; provided further that, to the
extent that Annual Licensee Net Sales are comprised of amounts received by
Licensee and/or its Affiliates from Third Party Sublicensees of the Hypoxic
Culture Method IP and/or the Licensor Non-Core IP, then, instead of seven
percent (7%) or five percent (5%), as the case may be, the royalty shall be
equal to twenty-five percent (25%) or fifteen percent (15%), as the case may be,
of Annual Licensee Net Sales with respect thereto.

 

(c)      Foreign Sales. Notwithstanding the foregoing but subject to the
provisions of Section 8.1(b) hereof, with regard to all Annual Licensee Net
Sales that relate to a jurisdiction other than the United States, the
percentages set forth in paragraphs (a) and (b) hereof shall be reduced by
one-half (1/2).

 

(d)      Licensee Royalty Term. Royalties shall be payable by Licensee with
respect to a Procedure or Product in a country only during the applicable
Royalty Term. Upon the expiration or termination of the applicable Royalty Term
in a country, the Licenses granted to Licensee under this Agreement shall remain
in effect, but shall be fully paid-up licenses in such country.

 

4.4          Royalties Payable by Licensor.

 

(a)      Exclusive Sublicense. Subject to the terms of this Agreement, including
Section 4.4(d), in consideration for the Exclusive Sublicense, during the
Royalty Term, Licensor shall pay to Licensee a royalty equal to seven percent
(7%) of Annual Licensor Net Sales derived from the Exploitation of the Exclusive
Sublicense; provided, however, that, to the extent that Annual Licensor Net
Sales are comprised of amounts received by Licensor and/or its Affiliates from
Third Party Sublicensees of the Exclusive Sublicense, then, instead of seven
percent (7%), the royalty shall be equal to twenty-five percent (25%) of Annual
Licensor Net Sales with respect thereto.

 

(b)      Non-U.S. Sublicense. In consideration for the Non-U.S. Sublicense,
Licensor shall pay to Licensee royalties in the amount of Two Thousand U.S.
Dollars (US $2,000) per Procedure performed in the jurisdiction covered by the
Non-U.S. Sublicense.

 

(c)      U.S. Sublicense. In consideration for the U.S. Sublicense, Licensor
shall pay to Licensee royalties equal to thirty-three and one-third percent
(33-1/3%) of all amounts received by Licensor, its Affiliates and/or Third
Parties from, arising out of or relating to Procedures performed pursuant to the
U.S. Sublicense.

 

(d)      Licensor Royalty Term. Royalties shall be payable by Licensor with
respect to a Procedure or Product in a country only during the applicable
Royalty Term. Upon the expiration or termination of the applicable Royalty Term
in a country, the Sublicenses granted to Licensor under this Agreement and not
previously terminated under Section 5.4 shall remain in effect, but shall be
fully paid-up sublicenses in such country.

 

17

 

4.5          Reimbursement of Licensor’s Legal Expenses. In partial
consideration for the Licenses, Licensee shall pay to Licensor an amount equal
to twenty-five percent (25%) of the reasonable legal fees incurred and actually
paid by Licensor for services rendered after the Effective Date related to its
pending court action with the FDA (the “FDA Action”); provided, however, that
(a) Licensee’s payment obligations under this Section 4.5 shall not exceed (i)
Four Thousand Five Hundred U.S. Dollars (US $4,500) for any calendar month or
(ii) One Hundred Thousand U.S. Dollars (US $100,000) in the aggregate, and (b)
in no event shall legal fees be considered reasonable if they are inconsistent
with historical billing patterns and amounts with respect to the FDA Action.
Licensor shall deliver to Licensee monthly invoices for all such legal fees,
together with all time charges, and Licensee shall provide payment of its
portion of the fees within sixty (60) days of receipt of such invoices and time
charges (subject to a right of offset as provided for in Section 4.6(a)).

 

4.6          Reports and Payments.

 

(a)      Licensee. Licensee shall deliver to Licensor, within sixty (60) days
after the end of each Calendar Quarter, a royalty report together with the
required payments. Any report under this Section 4.6 shall indicate the
calculation of Licensee Net Sales and royalties with respect thereto. Such
report shall also report any adjustments made with respect to one or more prior
Calendar Quarters based upon a change in the amount of Licensee Net Sales from
such Calendar Quarter(s). In the event of any such change, an adjustment shall
be made to the royalty amount payable pursuant to Section 4.3. In addition,
Licensee shall have the right to withhold from amounts otherwise payable by it
to Licensor amounts payable by Licensor to it pursuant to the provisions hereof,
including Section 4.4. All royalty payments shall be made in United States
Dollars by wire transfer to an account designated in advance by Licensor.

 

(b)      Licensor. Licensor shall deliver to Licensee, within sixty (60) days
after the end of each Calendar Quarter, a royalty report together with the
required payments. Any report under this Section 4.6 shall indicate (i) with
respect to the Exclusive Sublicense, the calculation of Licensor Net Sales and
royalties with respect thereto, (ii) with respect to the Non-U.S. Sublicense,
the total number of Procedures performed and the total amount owed and (iii)
with respect to the U.S. Sublicense, the total amount received by Licensor, its
Affiliates and Third Parties from, arising out of or relating to Procedures
performed pursuant to the U.S. Sublicense and the total amount owned. Such
report shall also report any adjustments made with respect to one or more prior
Calendar Quarters based upon a change in the amount of Licensor Net Sales (or
other amounts upon which royalties are based) from such Calendar Quarter(s). In
the event of any such change, an adjustment shall be made to the royalty amount
payable pursuant to Section 4.4. All royalty payments shall be made in United
States Dollars by wire transfer to an account designated in advance by Licensee.

 

(c)      All amounts in all reports under this Section 4.6 shall be expressed in
United States Dollars, and such reports shall include the rates of exchange used
to convert to United States Dollars from the currency in which such sales were
made or payments received. The exchange rate to be used for converting to United
States Dollars shall be the simple average of the selling and buying rates of
Dollars published in the East Coast Edition of the Wall Street Journal for the
last Business Day of the Calendar Quarter to which the report relates.

 

18

 

 

4.7      Tax Withholding. If a Party concludes that tax withholdings under the
Laws of any country in the Territory are required with respect to payments to
the other Party, such Party may withhold such amounts and shall provide the
other Party with original receipts or other evidence reasonably desirable and
sufficient to allow the other Party to document such tax withholdings for
purposes of claiming foreign tax credits and similar benefits.

 

4.8      Financial Records. Each Party shall maintain all of its and its
Affiliates’ financial records relating to the transactions and activities
contemplated by this Agreement in sufficient detail to verify compliance with
the terms of this Agreement.

 

4.9      Audit Right. Once during each Calendar Year, each Party (the “Auditing
Party”) may retain an independent certified public accountant reasonably
acceptable to the other Party to audit the other Party’s and its Affiliates’
records described in Section 4.8, upon reasonable notice to that other Party,
during regular business hours and under an obligation of confidentiality to the
other Party, to confirm the accuracy of the royalty payments made under this
Agreement. The Auditing Party shall bear the costs of such audit, except as
provided below. The results of such audit shall be made available to both
Parties. If the audit demonstrates that the payments owed under this Agreement
have been understated, the other Party shall pay the balance to the Auditing
Party. Further, if the amount of the understatement is greater than fifteen
percent (15%) of the amount owed to the Auditing Party with respect to the
audited period, then the other Party shall reimburse the Auditing Party for the
reasonable cost of the audit. If the audit demonstrates that the payments owed
under this Agreement have been overstated, the other Party shall be entitled to
credit such amount against the next royalty payment due to the Auditing Party.
All payments owed by the other Party under this Section 4.9 shall be made within
thirty (30) days after the results of the audit are delivered to the Parties.

 

5.            DILIGENCE AND EXPLOITATION

 

5.1      Licensee Milestones. (a) In the event that the milestones set forth on
Exhibit C are not achieved, and in the event that Licensor has complied with all
of its obligations under this Agreement, the Licenses will become non-exclusive
but will continue in full force and effect in all other respects.
Notwithstanding the foregoing, in the event that a particular milestone or
milestones are not achieved, Licensee shall have the right to maintain its
exclusive rights hereunder in the event it shall have paid to Licensor aggregate
royalties pursuant to Section 4.3 hereof (including royalty amounts payable by
Licensor and offset by Licensee as provided for therein) in the following
minimum amounts by the following dates with respect to the particular milestone
that was not achieved (whether or not such amounts were payable pursuant to the
provisions of Section 4.3):

 

19

 

  



Milestone  

Number of Months 

from Effective Date

    Aggregate Royalties Paid                 First     36     $ 75,000   Second
    60     $ 225,000   Third     84     $ 475,000  



 

(b)      The amounts provided for in paragraph (a) hereof shall be reduced on a
dollar-for-dollar basis for any amounts received by Licensor and/or its
Affiliates from or with regard to Third Parties who are referred by Licensee in
connection with clinical trials.

 

5.2          Additional Expenditures. During the one year period commencing on
the Effective Date, Licensee shall spend monies in connection with the
development of Procedures and Products, including funding certain pre-BLA
activities and initiating clinical trials (the “Development Activities”). Such
monies shall be expended substantially as provided for on Exhibit D attached
hereto. Notwithstanding Exhibit D, in the event that Licensee determines, in its
reasonable judgment, including based upon a resolution of the FDA Action, that
it is not necessary to spend monies in conformity with Exhibit D in order to
adequately develop Procedures and Products for its purposes, Licensee shall be
entitled to deviate from Exhibit D.

 

5.3          Licensor Assistance.

 

(a)      In consideration of Licensor’s receipt of the Initial License
Consideration, Licensor shall provide reasonable training, assistance and
consultation services to Licensee with regard to the Licensor IP, including
Licensor Know-How, substantially as set forth on Exhibit E attached hereto and
as requested from time to time by Licensee, including with regard to treatments,
delivery devices, laboratory results, culturing methods and Patent Rights.

 

(b)      In the event that Licensee Exploits Licensor IP at one or more
facilities in the Territory but outside the United States, then, at the request
of Licensee, Licensee and Centeno Schultz, P.C., a Colorado professional
corporation doing business as Centeno-Schultz Clinic (“CSC”), shall enter into
an agreement providing for the terms set forth in Exhibit F attached hereto
pursuant to which Licensee would use the physicians of CSC to staff, train and
perform Procedures at such facilities.

 

5.4          FDA Action. In the event that, based upon a decision with respect
to, or resolution of, the FDA Action, Licensor has the legal right to perform
Procedures in the Field at its Broomfield, Colorado site and/or other locations
within the United States (collectively, “U.S. Facilities”) and Licensee does not
have such right, then, subject to the terms and conditions of this Agreement,
subject to Licensor being in compliance with its obligations under this
Agreement, effective upon the date on which Licensor has such right, Licensor
shall be granted the U.S. Sublicense under Section 2.1(c) (but only with respect
to the particular U.S. Facilities at which it has such right) and shall be
obligated to pay the royalty amount to Licensee provided for in Section 4.4.
Once granted, the U.S. Sublicense shall continue in full force and effect
notwithstanding that Licensee subsequently obtains the legal right to perform
Procedures in the Field within the United States. All Procedures performed by
Licensor at its U.S. Facilities pursuant to the U.S. Sublicense shall be in
accordance with protocols that are approved in writing by Licensee (such
approval not to be unreasonably withheld). Licensor shall advise Licensee
promptly in writing as to any material developments with regard to the FDA
Action and shall furnish to Licensee promptly copies of all documents submitted
by Licensor and/or its counsel to, and received by Licensor and/or its counsel
from, the FDA and/or its counsel in connection with the FDA Action. In
connection with any settlement of the FDA Action, (a) Licensor shall seek to
include Licensee as a third party beneficiary of the provisions thereof and (b)
Licensor shall discuss proposed settlement terms with Licensee to the extent
they relate to the Field.

 

20

 

5.5      Naming Rights. For any facility in the Territory at which Licensor or
an Affiliate or Sublicensee thereof operates pursuant to a sublicense from
Licensee, including the U.S. Sublicense and the Non-U.S. Sublicense, Licensee
shall have the right to brand the Procedure performed by Licensee or any
Affiliate or Sublicensee thereof and Licensee shall have the right to name the
facility (which name will be in conjunction with any name that may be given by
Licensor), rooms and other areas within the facility. At Licensee’s request,
Licensor shall place signs in, on and around the facility that refer to such
named facility, rooms and other areas. Notwithstanding the foregoing, (a)
Licensee shall not have the right to name the facility, rooms or other areas
within the facility located in the Cayman Islands without the consent of the
operator of the facility and (b) Licensee’s naming rights with respect to
Licensor’s Broomfield, Colorado site shall be subject to Licensor’s consent (not
to be unreasonably withheld).

 

5.6      Compliance with Laws. Each Party will, and will ensure that its
Affiliates will, comply in all material respects with all relevant Laws in
exercising their rights and fulfilling their obligations under this Agreement,
it being understood by the Parties that the regulatory requirements with respect
to certain aspects of the businesses of Licensor and Licensee are not well
defined.

 

6.            INTELLECTUAL PROPERTY

 

6.1      Ownership. Subject to the terms and conditions of this Agreement,
Licensor shall own all Licensor IP. Licensee shall own all Intellectual Property
Rights and Know-How made by or on behalf of Licensee or an Affiliate of Licensee
pursuant to this Agreement and otherwise, including all Improvements to Licensor
IP (but excluding Improvements to Licensor Other Non-Core IP), and all
inventions, discoveries, patent rights, information, data, including
pre-clinical trial and clinical trial data, and other Know-How. Any Improvements
to Licensor Core IP, including any Intellectual Property Rights, Know-How,
information and data related to such Improvements, made by Licensor, its
Sublicensees and/or its Affiliates under this Agreement or otherwise shall be
owned by Licensee. Any Improvements, including any Intellectual Property Rights,
Know-How, information and data related to such Improvements, made by Licensor
and/or its Affiliates under this Agreement or otherwise to Licensor Non-Core IP,
and all Improvements, including any Intellectual Property Rights, Know-How,
information and data related to such Improvements, made by Licensee and/or its
Affiliates under this Agreement or otherwise to Licensor Other Non-Core IP
(collectively, “Licensor Improvements”), shall be owned by Licensor; provided,
however, that Licensee shall have a perpetual, exclusive, irrevocable,
royalty-bearing, sublicenseable (in accordance with Section 2.1(b)),
transferrable license to use Licensor Improvements to Exploit Procedures and/or
Products in the Field in the Territory.

 

21

 

6.2          Prosecution and Maintenance of Patent Rights.

 

(a)           Licensor Core Patent Rights.

 

(i)Initial Right. Licensee shall have the initial right to file, prosecute and
maintain the Licensor Core Patent Rights in the Territory, at Licensee’s
expense, as follows:

 

(A)Prior to or concurrently with the execution hereof, Licensor shall provide
Licensee with copies of all patent applications and other material submissions
and correspondence with any patent counsel or patent authorities pertaining to
Licensor Core Patent Rights.

 

(B)Licensee shall provide Licensor, sufficiently in advance for Licensor to
comment, with copies of all proposed patent applications and other material
submissions and correspondence with any patent counsel or patent authorities
pertaining to Licensor Core Patent Rights.

 

(C)Licensee shall give due consideration to Licensor’s comments, but Licensee
shall have the final say in determining whether or not to incorporate such
comments.

 

(ii)Step-In Right. If Licensee declines to file, prosecute or maintain any
Licensor Core Patent Right, elects to allow any Licensor Core Patent Right to
lapse, or elects to abandon any Licensor Core Patent Right, then:

 

(A)Licensee shall provide Licensor with prompt written notice of such decision
(and, in any event, not less than sixty (60) days written notice prior to any
deadline with respect to any Licensor Core Patent Right) so as to permit
Licensor to decide whether to file, prosecute or maintain such Licensor Core
Patent Right and to take any necessary action.

 

(B)Licensor may assume control of the filing, prosecution and/or maintenance of
such Licensor Core Patent Right. Any and all costs and expenses relating to such
filing, prosecution and/or maintenance shall be the responsibility of Licensee.

 

(C)Licensee shall, at its own expense and at Licensor’s reasonable request,
assist and cooperate in the filing, prosecution and maintenance of such Licensor
Core Patent Right.

 

22

 

(iii)Correspondence. In any event, each Party shall promptly provide the other
Party with copies of all material correspondence submitted to or received from
any patent counsel or patent authorities pertaining to Licensor Core Patent
Rights.

 

(b)Licensor Non-Core Patent Rights.

 

(i)Initial Right. Licensor shall have the initial right to file, prosecute and
maintain the Licensor Non-Core Patent Rights in the Territory, at Licensor’s
expense, as follows:

 

(A)Prior to or concurrently with the execution hereof, Licensor shall provide
Licensee with copies of all patent applications and other material submissions
and correspondence with any patent counsel or patent authorities pertaining to
Licensor Non-Core Patent Rights.

 

(B)Licensor shall provide Licensee, sufficiently in advance for Licensee to
comment, with copies of all proposed patent applications and other material
submissions and correspondence with any patent counsel or patent authorities
pertaining to Licensor Non-Core Patent Rights.

 

(C)Licensor shall give due consideration to Licensee’s comments, but Licensor
shall have the final say in determining whether or not to incorporate such
comments.

 

(ii)Step-In Right. If Licensor declines to file, prosecute or maintain any
Licensor Non-Core Patent Right, elects to allow any Licensor Non-Core Patent
Right to lapse, or elects to abandon any Licensor Non-Core Patent Right, then:

 

(A)Licensor shall provide Licensee with prompt written notice of such decision
(and, in any event, not less than sixty (60) days written notice prior to any
deadline with respect to any Licensor Non-Core Patent Right) so as to permit
Licensee to decide whether to file, prosecute or maintain such Licensor Non-Core
Patent Right and to take any necessary action.

 

(B)Licensee may assume control of the filing, prosecution and/or maintenance of
such Licensor Non-Core Patent Right. Any and all costs and expenses relating to
such filing, prosecution and/or maintenance shall be the responsibility of
Licensee.

 

23

 

(C)Licensor shall, at Licensee’s reasonable request, assist and cooperate in the
filing, prosecution and maintenance of such Licensor Non-Core Patent Right.
Licensee shall reimburse Licensor for its direct out-of-pocket reasonable
expenses incurred in providing such assistance and cooperation.

 

(D)Licensee’s obligation to pay royalties to Licensor with respect to such
Licensor Non-Core Patent Right shall terminate.

 

(iii)Correspondence. In any event, each Party shall promptly provide the other
Party with copies of all material correspondence submitted to or received from
any patent counsel or patent authorities pertaining to Licensor Non-Core Patent
Rights.

 

6.3Enforcement.

 

(a)           Notice. Each Party shall, within five (5) days, provide the other
Party with written notice reasonably detailing any known or alleged infringement
by a Third Party of any Licensor Patent Right, and of any declaratory judgment,
opposition, or similar action alleging the invalidity, unenforceability or
non-infringement of any Licensor Patent Right.

 

(b)          Core Infringement. With respect to any actual or suspected
infringement by a Third Party of any Licensor Core Patent Right, or any Licensor
Non-Core Patent Right with respect to which Licensee has assumed control of the
filing, prosecution and/or maintenance thereof pursuant to Section 6.2(b)(ii)
hereof (collectively, “Core Infringement”):

 

(i)Licensee shall have the initial right to initiate a legal action against such
Third Party with respect to such Core Infringement and control the defense of
any counterclaim or other claims brought in response to such legal action, at
Licensee’s expense. Licensor shall join in such action as a party at Licensee’s
request in the event that an adverse party asserts, the court rules or other
Laws provide, or Licensee determines in good faith, that a court would lack
jurisdiction based on Licensor’s absence as a party in such suit. Licensor may
also at any time join in such action and may be represented by counsel of its
choice, at Licensor’s expense. Notwithstanding the foregoing, control of any
such action shall remain with Licensee. At Licensee’s reasonable request,
Licensor shall provide reasonable assistance to Licensee in connection with such
action. Without the prior written consent of Licensor, Licensee shall not enter
into any settlement admitting the invalidity of, or otherwise impairing
Licensor’s rights in, Licensor Patent Rights. Any recoveries resulting from such
an action shall be applied as follows:

 

(A)First, to reimburse each Party for all out-of-pocket costs in connection with
such proceeding (on a pro rata basis, based on each Party’s respective
litigation costs, to the extent the recovery was less than all such litigation
costs); and

 

24

 

(B)Second, the remainder of the recovery shall be retained by Licensee but shall
be treated as Licensee Net Sales subject to the royalty payments to Licensor as
set forth herein.

 

(ii)If Licensee does not commence and vigorously pursue a legal action to enjoin
such infringement within six (6) months of being notified or otherwise becoming
aware of such infringement, Licensor may, at its expense, commence the action.
Licensee shall join in such action as a party at Licensor’s request and expense
in the event that an adverse party asserts, the court rules or other Laws
provide, or Licensor determines in good faith, that a court would lack
jurisdiction based on Licensee’s absence as a party in such suit. Licensee may
also at any time join in such action and may be represented by counsel of its
choice, at Licensee’s expense. Notwithstanding the foregoing, control of such
action shall remain with Licensor. Without the prior written consent of
Licensee, Licensor shall not enter into any settlement that would have an
adverse effect upon Licensee’s rights under the Licenses and/or otherwise
adversely affect Licensee’s economic benefits pursuant to the Licenses. Any
recoveries resulting from such an action shall be applied as follows:

 

(A)First, to reimburse each Party for all out-of-pocket costs in connection with
such proceeding (on a pro rata basis, based on each Party’s respective
litigation costs, to the extent the recovery was less than all such litigation
costs); and

 

(B)Second, the remainder of the recovery shall be retained by Licensor but shall
be treated as Licensor Net Sales subject to the royalty payments to Licensee as
set forth herein.

 

(c)          Other Infringements. Except as provided in Section 6.3(b), as
between the Parties, Licensor shall have the sole right to protect the Licensor
Patent Rights from any actual or suspected infringement or misappropriation and
control the defense of any counterclaim or other claims brought in response to
such legal action, at Licensor’s expense. In any legal action so brought by
Licensor, Licensee shall join in such action as a party at Licensor’s request
and expense in the event that an adverse party asserts, the court rules or other
Laws provide, or Licensor determines in good faith, that a court would lack
jurisdiction based on Licensee’s absence as a party in such suit. Licensee may
also at any time join in such action and may be represented by counsel of its
choice, at Licensee’s expense. Notwithstanding the foregoing, control of such
action shall remain with Licensor. At Licensor’s reasonable request and expense,
Licensee shall provide reasonable assistance to Licensor in connection with such
action. Without the prior written consent of Licensee, Licensor shall not enter
into any settlement that would have an adverse effect upon Licensee’s rights
under the Licenses and/or otherwise adversely affect Licensee’s economic
benefits pursuant to the Licenses. Any recoveries resulting from such an action
shall be applied as follows:

 

25

 

(A)First, to reimburse each Party for all out-of-pocket costs in connection with
such proceeding (on a pro rata basis, based on each Party’s respective
litigation costs, to the extent the recovery was less than all such litigation
costs); and

 

(B)Second, the remainder of the recovery shall be retained by Licensor.

 

6.4          Claimed Infringement. (a) If a Party becomes aware that the
Exploitation of Procedures or Products in the Field in the Territory by
Licensee, its Affiliates or Sublicensees infringes, or is likely or is alleged
to infringe, the Intellectual Property Rights or Know-How of any Third Party
(each, a “Claimed Infringement”), such Party shall promptly notify the other
Party, and Licensee shall have the sole right to take any action it deems
appropriate with respect thereto; provided, however, that, to the extent that
any action would involve the enforcement of the Licensor Patent Rights, the
general concepts of Section 6.3 shall apply with respect to such enforcement.
Nothing herein shall be deemed to limit the indemnification obligations of
Licensor pursuant to Section 8.

 

(b)      If Licensee is precluded from Exploiting any Procedure or Product in
whole or in part by a Third Party’s Intellectual Property Rights, or there is a
reasonable basis to believe that Licensee is so precluded based upon the Third
Party’s claim, Licensee shall have the right to seek to procure any license or
other settlement of the Claimed Infringement necessary from such Third Party, at
Licensee’s sole expense, sufficient to permit Licensee to Exploit the Procedure
and/or the Product as contemplated by this Agreement; provided, however, that,
at least two (2) Business Days prior to entering into any such license or other
settlement with such Third Party, Licensee shall give Licensor written notice of
the material terms thereof.

 

(c)      Licensee shall have the right to offset all amounts payable as a result
of or in connection with the license from the Third Party, or other settlement
of the Claimed Infringement, against any and all amounts payable by Licensee
under this Agreement. The foregoing shall not be deemed to limit any
indemnification obligations of Licensor pursuant to Section 8 with respect to
the Claimed Infringement.

 

7.            CONFIDENTIAL INFORMATION

 

7.1          Non-Use and Non-Disclosure of Confidential Information. Each Party
agrees not to disclose Confidential Information to a Third Party unless mutually
agreed upon or unless otherwise provided herein. Each Receiving Party agrees
that all Confidential Information of the Disclosing Party (a) shall not be used
by the Receiving Party except to perform its obligations or exercise its rights
under this Agreement, (b) shall reasonably be maintained in confidence by the
Receiving Party, and (c) except as permitted by Sections 7.2, 7.3 and 7.4, shall
not be disclosed by the Receiving Party to any Person without the prior written
consent of the Disclosing Party.

 

26

 

7.2           Permitted Disclosures.

 

(a)          The Receiving Party may provide the Disclosing Party’s Confidential
Information to the employees, consultants and advisors of the Receiving Party’s
Affiliates, Sublicensees and potential Sublicensees who have a need to know such
Confidential Information for purposes of the Receiving Party granting licenses
or sublicenses under Intellectual Property Rights or Know-How as permitted
herein and/or such Affiliate or Sublicensee exercising rights under such
sublicensed Intellectual Property Right or Know-How, and who are bound by an
obligation to maintain the confidentiality of the Disclosing Party’s
Confidential Information to the same extent as if they were parties hereto.

 

(b)          The Receiving Party may provide the Disclosing Party’s Confidential
Information:

 

(i)to the Receiving Party’s employees, consultants, advisors and other service
providers who have a need to know such Confidential Information and are bound by
an obligation to maintain the confidentiality of the Disclosing Party’s
Confidential Information to the same extent as if they were parties hereto;

 

(ii)to patent offices or regulatory authorities in order to seek or obtain
Patent Rights or approval to conduct clinical trials, or to gain regulatory
approval; provided, that such disclosure may be made only to the extent
reasonably necessary to seek or obtain such Patent Rights or approvals;

 

(iii)to patients in clinical trials to the extent reasonably necessary to
conduct clinical trials;

 

(iv)to Persons who receive training with regard to Procedures;

 

(v)if such disclosure is required by Law (including without limitation by rules
or regulations of the SEC, any securities exchange or NASDAQ) or to defend or
prosecute litigation or arbitration; provided, that prior to such disclosure, to
the extent permitted by Law or such rules or regulations, the Receiving Party
promptly notifies the Disclosing Party of such requirement and furnishes only
that portion of the Disclosing Party’s Confidential Information that the
Receiving Party is legally required to furnish.

 

7.3           Scientific Publications. Licensor shall provide Licensee with an
advance copy of any proposed publication in scientific journals or other
publications pertaining to Procedures or Products that relate in any respect to
the Field. Licensee shall then have sixty (60) days in which to recommend any
changes it reasonably believes are necessary to preserve any Patent Rights or
Know-How. If Licensee informs Licensor that such publication, in Licensee’s
reasonable judgment, could be expected to have a material adverse effect on any
patentable invention owned or licensed, in whole or in part, to Licensee,
Licensor shall delay such publication sufficiently long to permit the timely
preparation and filing of a patent application, not to exceed an additional
sixty (60) days. Licensor shall also provide to Licensee any publications in
scientific journals or other publications that do not relate to the Field. Such
publications shall be provided contemporaneously with the publication thereof.

 

27

 

7.4          Publicity. No Party shall have the right to make any public
announcements or other disclosures with respect to this Agreement, nor disclose
the terms of this Agreement, without the prior written consent of the other
Party, except as follows:

 

(a)      Upon Licensee’s request, the Parties shall exercise good faith efforts
to reach agreement on the text of a press release regarding the subject matter
of this Agreement, such press release to be issued on the first Business Day
following such agreement.

 

(b)      Each Party may disclose the terms of this Agreement to the extent such
disclosure is required by Law (including without limitation by rules or
regulations of the SEC, any securities exchange or NASDAQ) or to defend or
prosecute litigation or arbitration; provided, that, prior to such disclosure,
to the extent permitted by Law or such rules or regulations, the disclosing
Party promptly notifies the other Party of such requirement and the disclosing
Party furnishes only those terms of this Agreement that the disclosing Party is
legally required to furnish.

 

(c)      Each Party may make subsequent disclosures of information which has
been previously disclosed in accordance with this Agreement.

 

(d)      Licensor may disclose this Agreement to (i) Licensor’s then-current and
potential Third Party licensors and licensees of the Licensor IP, and (ii)
Licensor’s then-current and potential directors, investors, lenders and
acquirers; provided, that such Persons are bound to maintain the confidentiality
of this Agreement to the same extent as if they were parties hereto.

 

(e)      Licensee may disclose this Agreement to (i) Licensee’s then-current and
potential Third Party licensors and Sublicensees, and (ii) Licensee’s
then-current and potential directors, investors, lenders and acquirers;
provided, that such Persons are bound to maintain the confidentiality of this
Agreement to the same extent as if they were parties hereto.

 

7.5          Prior Confidentiality Agreement. In the event of any inconsistency
between the provisions of this Section 7 and the provisions of the Prior
Confidentiality Agreement, the provisions of this Section 7 shall control.

 

28

 

8.            INDEMNIFICATION

 

8.1      Indemnification by Licensor. (a) Licensor agrees to defend the Licensee
Indemnitees, at Licensor’s cost and expense, and will indemnify and hold
harmless the Licensee Indemnitees from and against any and all losses, costs,
damages, fees, and expenses (collectively, “Losses”) relating to or in
connection with a Third Party claim arising out of (i) any actual or alleged
death, personal bodily injury or damage to real or tangible personal property
claimed to result, directly or indirectly, from the possession, use or
consumption of, or treatment with, any Procedure or Product Exploited by or on
behalf of (A) Licensor, its Affiliates, licensees or Sublicensees and/or (B)
Licensee, its Affiliates and/or Sublicensees (except, with respect to Licensee,
its Affiliates and/or Sublicensees, to the extent that the claim relates to an
Improvement developed by Licensee); (ii) subject to the provisions of Sections
2.2(b) and 8.1(b) hereof, any actual or alleged infringement or unauthorized use
or misappropriation of any Patent Right or other Intellectual Property Right of
a Third Party with respect to the activities of (A) Licensor, its Affiliates,
licensees or Sublicensees and/or (B) Licensee, its Affiliates and/or
Sublicensees (except, with respect to Licensee, its Affiliates and/or
Sublicensees, to the extent that the claim relates to an Improvement developed
by Licensee); (iii) any breach by Licensor of its representations, warranties or
covenants made under this Agreement; or (iv) any negligent act or omission or
willful misconduct of Licensor, its Affiliates, licensees or Sublicensees, or
any of their employees, contractors or agents, in performing Licensor’s
obligations or exercising Licensor’s rights under this Agreement. In the event
of any such claim against any Licensee Indemnitee, Licensee shall promptly
notify Licensor in writing of the claim and Licensor shall manage and control,
at its sole expense, the defense of the claim and its settlement with counsel
reasonably acceptable to the Licensee Indemnitee. The failure to timely give a
claim notice shall not relieve Licensor of its obligations hereunder, except and
only to the extent that such failure shall result in any material prejudice to
Licensor in defense of the claim. Licensor shall not, without the prior written
consent of the Licensee Indemnitee, consent to the entry of any judgment or
enter into any settlement or compromise which does not include, as an
unconditional term thereof (i.e., there being no requirement that the Licensee
Indemnitee pay any amount of money, give any other consideration or agree to any
restriction or limitation), the giving by the claimant or plaintiff to the
Licensee Indemnitee of a release, in form and substance satisfactory to the
Licensee Indemnitee from all liability in respect of the claim. The relevant
Licensee Indemnitees shall cooperate with Licensor and may, at such Licensee
Indemnitees’ option and expense, be represented in any such action or
proceeding. Licensor shall not be liable for any settlements, litigation costs
or expenses incurred by any Licensee Indemnitees without Licensor’s written
authorization.

 

  (b) (i)Notwithstanding the foregoing, the provisions of Section 8.1(a)(ii)
with respect to claims that relate to jurisdiction outside the United States
shall be subject to the provisions of this paragraph (b).

 

(ii)In the event that Licensee seeks to Exploit any Licensor IP in a
jurisdiction outside the United States, it shall give Licensor written notice
thereof (the “Licensee Foreign Exploitation Notice”).

 

(iii)Upon receipt of a Licensee Foreign Exploitation Notice, Licensor shall have
the right, at its expense, to undertake a Freedom-To-Operate Analysis with
respect to such jurisdiction. In the event that, following such
Freedom-To-Operate Analysis or otherwise, Licensor determines that it is willing
to be bound by the provisions of Section 8.1(a)(ii) with respect to such
jurisdiction, it shall give written notice thereof to Licensee. Thereupon, the
provisions of Sections 8.1(a)(ii) and 8.2(b) shall apply with respect to such
jurisdiction and the provisions of Section 4.3(c) shall not apply with respect
to such jurisdiction. In the event that, following such Freedom-To-Operate
Analysis or otherwise, Licensor determines that it is not willing to be bound by
the provisions of Section 8.1(a)(ii) with respect to such jurisdiction, it shall
given written notice thereof to Licensee. Thereupon or in the event that a
notice is not received by Licensee from Licensor within forty-five (45) days
following the date of the Licensee Foreign Exploitation Notice, the provisions
of Section 8.1(a)(ii) and 8.2(b) shall not apply with respect to such
jurisdiction and the provisions of Section 4.3(c) shall apply with respect to
such jurisdiction.

 

29

 

8.2          Indemnification by Licensee. Licensee agrees to defend Licensor
Indemnitees, at Licensee’s cost and expense, and will indemnify and hold
harmless the Licensor Indemnitees from and against any and all Losses relating
to or in connection with a Third Party claim arising out of (a) any actual or
alleged death, personal bodily injury or damage to real or tangible personal
property claimed to result, directly or indirectly, from the possession, use or
consumption of, or treatment with, any Procedure or Product Exploited by or on
behalf of Licensee, its Affiliates or Sublicensees (other than Licensor, its
Affiliates, licensees and Sublicensees), but only to the extent the claim
relates to an Improvement developed by Licensee; (b) subject to the provisions
of Sections 2.2(b) and 8.1(b) hereof, any actual or alleged infringement or
unauthorized use or misappropriation of any Patent Right or other Intellectual
Property Right of a Third Party with respect to the activities of Licensee, its
Affiliates or Sublicensees (other than Licensor, its Affiliates, licensees and
Sublicensees), but only to the extent the claim relates to an Improvement
developed by Licensee; (c) any breach by Licensee of its representations,
warranties or covenants made under this Agreement; or (d) any negligent act or
omission or willful misconduct of Licensee, its Affiliates or Sublicensees
(other than Licensor, its Affiliates, licensees and Sublicensees), or any of
their employees, contractors or agents, in performing the obligations or
exercising the rights of the Licensee, its Affiliates or Sublicensees (other
than Licensor, its Affiliates, licensees and Sublicensees) under this Agreement.
In the event of any such claim against any Licensor Indemnitee, Licensor shall
promptly notify Licensee in writing of the claim and Licensee shall manage and
control, at its sole expense, the defense of the claim and its settlement with
counsel reasonably acceptable to the Licensor Indemnitee. The failure to timely
give a claim notice shall not relieve Licensee of its obligations hereunder,
except and only to the extent that such failure shall result in any material
prejudice to Licensee in defense of the claim. Licensee shall not, without the
prior written consent of the Licensor Indemnitee, consent to the entry of any
judgment or enter into any settlement or compromise which does not include, as
an unconditional term thereof (i.e., there being no requirement that the
Licensor Indemnitee pay any amount of money, give any other consideration or
agree to any restriction or limitation), the giving by the claimant or plaintiff
to the Licensor Indemnitee of a release, in form and substance satisfactory to
the Licensor Indemnitee from all liability in respect of the claim. The relevant
Licensor Indemnitees shall cooperate with Licensee and may, at such Licensor
Indemnitees’ option and expense, be represented in any such action or
proceeding. Licensee shall not be liable for any settlements, litigation costs
or expenses incurred by any Licensor Indemnitees without Licensee’s written
authorization.

 

8.3         Allocation. In the event a claim is based partially on an
indemnified claim and partially on a non-indemnified claim or based partially on
a claim indemnified by one Party and partially on a claim indemnified by the
other Party, any payments in connection with such claims are to be apportioned
between the Parties in accordance with the degree of cause attributable to each
Party.

 

30

 

 

9.            REPRESENTATIONS, WARRANTIES AND COVENANTS

 

9.1          Mutual Representations and Warranties. Each Party represents and
warrants that:

 

(a)      it is a corporation or a limited liability company, as applicable, duly
organized and in good standing under the Laws of the jurisdiction of its
formation, and it has full power and authority and the legal right to own and
operate its property and assets and to carry on its business as it is now being
conducted and as it is contemplated to be conducted by this Agreement;

 

(b)      it has the full right, power and authority to enter into this Agreement
and to grant the rights and licenses granted by it under this Agreement;

 

(c)      as of the Execution Date, neither the FDA Action nor any other pending
action, suit or claim to which it is a party or, to its knowledge, any action,
suit or claim threatened against it, affects or limits its right to enter into
and perform its obligations under this Agreement or (except for the FDA Action)
relates to the subject matter of this Agreement;

 

(d)      as of the Execution Date, it has taken all necessary action on its part
to authorize the execution and delivery of this Agreement and the performance of
its obligations under this Agreement;

 

(e)      this Agreement has been duly executed and delivered on behalf of it,
and constitutes a legal, valid, binding obligation, enforceable against it in
accordance with the terms hereof, subject to the general principles of equity
and to bankruptcy, insolvency, moratorium and other similar Laws affecting the
enforcement of creditors’ rights generally;

 

(f)      as of the Execution Date, all necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other Persons
required to be obtained by it in connection with the execution and delivery of
this Agreement and the performance of its obligations under this Agreement,
including Section 5.5, have been obtained; and

 

(g)      the execution and delivery of this Agreement and the performance of its
obligations hereunder do not conflict with, or constitute a default under, its
organizational documents or any of its contractual obligations, including, with
respect to Licensor: the License Agreement, dated as of March 3, 2009, between
Licensor and NeoStem, Inc., as amended; the Consulting Agreement, dated as of
May 1, 2009, between Licensor and NeoStem, Inc., as amended; the License
Agreement, dated as of November 1, 2009, between Licensor and Stematix, Inc., as
amended; the Consulting Agreement, dated as of October 12, 2009, between
Licensor and Stematix, Inc., as amended; the Licensing Agent Agreement, dated as
of September 30, 2009, between Stematix, Inc. and Licensor, as amended; and the
Licensing Agreement, dated as of October 4, 2011, 2011, between Licensor and The
Rehabilitation Medicine Center of New Jersey, P.A. as amended.

 

31

 

9.2          Additional Licensor Representations and Warranties. Licensor
represents and warrants to Licensee that, as of the Execution Date: (a) Licensor
owns the Licensor IP free and clear of any and all security interests, liens,
claims and other encumbrances; (b) Licensor has the right to grant to Licensee
the rights granted to Licensee hereunder under the Licensor IP; (c) no claim has
been made alleging that any application included in the Licensor Patent Rights
is not patentable; (d) Licensor has not received any notice, written or oral,
and Licensor does not otherwise have any knowledge that, the Licensor IP
infringes, or that a Third Party claims that the Licensor IP infringes, the
Intellectual Property Rights of any Third Party including but not limited to
Osiris Therapeutics, Inc. of Columbia, Maryland; and (e) Licensor does not have
any Intellectual Property Rights with respect to any device suitable for the
administration of cells and/or cell products to the disc and/or the spine, other
than the Device, or any method for culturing cells for use in repairing damaged
avascular zones other than the Hypoxic Culture Method.

 

9.3          Restrictive Covenants. (a) In consideration for the Initial License
Consideration, Licensor hereby covenants and agrees with Licensee that Licensor
will not, directly or indirectly, whether through a licensee, sublicensee or
otherwise, at any time during the Term, without the prior written consent of
Licensee, other than on behalf of or for the benefit of Licensee:

 

(i)anywhere within the Territory, engage or participate in a business which
exploits Procedures or Products in the Field (the “Business”) and shall not make
any investments in any such business, except that the foregoing shall not
restrict Licensor from acquiring up to one percent (1%) of the outstanding
voting stock of any entity whose securities are listed on a stock exchange or
Nasdaq;

 

(ii)cause or seek to persuade any Person who, during the Term, is a director,
officer or employee of, or consultant or independent contractor to, Licensee to
discontinue or materially modify the status, employment or relationship of such
Person with Licensee or to become employed or engaged in any activity
competitive with the Business; or

 

(iii)hire, retain or associate in a business relationship with, directly or
indirectly, any such director, officer or employee of, or consultant or
independent contractor to, Licensee

 

(b)         The provisions of Paragraph 5 of the Letter of Intent for License
Agreement, dated June 2, 2011, as amended, between Licensor and Licensee shall
continue in full force and effect in accordance with its terms, except that the
reference to “Termination” thereof shall refer to the termination, if any, of
this Agreement pursuant to Section 2.2(b)(v) hereof.

 

(c)          The restrictive covenants contained in this Section 9.3 are
material elements of the consideration to be paid by Licensee under this
Agreement and are reasonable and properly required for the adequate protection
of the Licenses being acquired hereby.

 

32

 

(d)          The covenants contained herein are separate and independent from
any other covenants contained in any other agreement and may be enforced
irrespective of any other such covenants.

 

(e)          The parties recognize that, because of the nature of the subject
matter of this Section 9.3, it would be impracticable and extremely difficult to
determine actual damages to Licensee in the event of a breach or threatened
breach of any provision of this Section 9.3 by Licensor. Accordingly, in such
event, Licensee shall have the following rights and remedies:

 

(i)the right and remedy to have the provisions of this Section 9.3 specifically
enforced by any court having equity jurisdiction, by way of injunctive relief or
otherwise without the necessity of proving damages or posting a bond or other
security, it being acknowledged and agreed that any such breach or threatened
breach will cause irreparable injury to Licensee, and that money damages will
not provide an adequate remedy to Licensee;

 

(ii)the right and remedy to require Licensor to account for and pay over to
Licensee all monies and other consideration derived or received by it as the
result of any transactions constituting a breach of any of the provisions of
this Section 9.3, and Licensor hereby agrees to account for and pay over such
monies and other consideration to Licensee; and

 

(iii)the right to recover attorneys’ fees and expenses incurred in any action or
proceeding in which Licensee seeks to enforce its rights under this Section 9.3.

 

Each of the rights and remedies enumerated above shall be independent of the
other, and shall be severally enforceable, and all of such rights and remedies
shall be in addition to, and not in lieu of, any other rights and remedies
available to Licensee under law or in equity.

 

9.4           Insurance. During the Term, each Party will carry and maintain,
and will require that its Affiliates and Sublicensees carry and maintain, in
full force and effect at all times with financially sound and reputable insurers
liability insurance against claims for personal injury or death. Such insurance
shall be maintained in such form and in such amounts as are consistent with
industry standards and shall include provisions (a) requiring that coverage
evidenced thereby shall not be terminated or materially modified without thirty
(30) days prior written notice to the other Party, and (b) requiring that no
claims arising from Spinal treatment, or, with respect to the Exclusive
Sublicense, the Orthopedic Field, shall be paid thereunder without ten (10) days
advance written notice to the other Party. Additionally, all such insurance
shall be in the name of and with loss or damage payable to the Parties, as their
interests may appear. Each Party shall deliver to the other Party a certificate
of compliance with the foregoing provisions. In the event that an insurer is not
willing to provide the notice provided for in clause (b) above, then the insured
Party shall provide such notice to the other Party.

 

33

 

10.          LIMITATION ON LIABILITY

 

10.1          UNLESS RESULTING FROM A PARTY’S WILLFUL MISCONDUCT OR FROM A
PARTY’S BREACH OF SECTION 7, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY OR
ITS AFFILIATES FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE,
MULTIPLE OR OTHER INDIRECT DAMAGES, OR FOR LOSS OF PROFITS, LOSS OF DATA, LOSS
OF REVENUE, OR LOSS OF USE DAMAGES, ARISING FROM OR RELATING TO THIS AGREEMENT,
WHETHER BASED UPON WARRANTY, CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 10
IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF
EITHER PARTY UNDER THIS AGREEMENT.

 

11.          TERMINATION

 

11.1         Term. This Agreement becomes effective as of the Effective Date and
shall continue in perpetuity until the earlier of (a) the termination of this
Agreement in accordance with Sections 11.2, 11.3 or 12.2 or (b) following the
First Commercial Use of any Procedure or Product, the expiration of the
last-to-expire of all Royalty Terms with respect to all Procedures or Products
(provided, however, that the U.S. Sublicense shall terminate earlier, if
applicable, as provided for in Section 5.4) (the “Term”).

 

11.2        Termination.

 

(a)      Termination for Material Breach. If either Party (the “Breaching
Party”) is in material breach of this Agreement (including any material breach
of a representation, warranty or covenant made in this Agreement), then the
other Party (the “Non-Breaching Party”) may deliver notice of such breach to the
Breaching Party. If the Breaching Party fails to cure such breach within the
sixty (60) day period after the Breaching Party’s receipt of such notice, the
Non-Breaching Party may terminate this Agreement in its entirety upon written
notice to the Breaching Party; provided, however, that if Licensee breaches its
obligations with respect to Procedures or Products in one or more countries in
the Territory, Licensor may terminate this Agreement pursuant to this Section
11.2(a) only with respect to such country or countries.

 

(b)      Termination for Bankruptcy. To the extent permitted under applicable
Law, either Party may terminate this Agreement effective immediately with
written notice if the other Party files for bankruptcy, is adjudicated bankrupt,
files a petition under insolvency Laws, is dissolved or has a receiver appointed
for substantially all of its property.

 

11.3        Effects of Termination.

 

(a)      Neither Party shall accrue any further obligations hereunder following
the expiration or termination of this Agreement, except as set forth in this
Section 11.3.

 

(b)      Upon the expiration or termination of this Agreement, all licenses
granted by Licensor to Licensee, and all sublicenses granted by Licensee to
Licensors, hereunder shall terminate with respect to the terminated countries or
the entire Territory, as applicable, except that the perpetual licenses granted
under Sections 4.3(d) and 4.4(d) shall survive the expiration or termination of
this Agreement as if the Royalty Term had ended; provided, however, that,
notwithstanding the provisions of Sections 4.3(d) and 4.4(d), the Breaching
Party shall continue to be obligated to pay the royalties provided for herein,
and comply with the provisions of Sections 4.6 through 4.9, until the end of the
Royalty Term as if this Agreement had not been terminated.

 

34

 

(c)      The following provisions shall survive the expiration or termination of
this Agreement: Sections 1, 4.6, 4.7, 4.8, 4.9, 5.5, 6, 7, 8, 9, 10, 11.3 and
12. In addition, the provisions of Section 4.3 or 4.4, as the case may be, shall
apply to a Breaching Party as provided for in Section 11.3(b).

 

(d)      Termination of this Agreement shall be in addition to, and shall not
prejudice, the Parties’ remedies at law or in equity, including the Parties’
ability to receive legal damages and/or equitable relief with respect to any
breach of this Agreement, regardless of whether or not such breach was the
reason for the termination.

 

(e)      Nothing in this Section 11.3 shall be deemed to relate to any
termination of this Agreement pursuant to Section 2.2(b)(v) hereof.

 

12.MISCELLANEOUS

 

12.1 Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by Licensor without the prior written consent of
Licensee, except Licensor may assign this Agreement, in whole or in part, to its
Affiliate, provided, that the Affiliate agrees in writing to be bound by the
provisions hereof and Licensor guarantees the performance of such Affiliate of
its obligations hereunder. A change in the majority equity ownership of
Licensor, whether by equity issuance or sale, merger or consolidation, or
otherwise, shall be deemed an assignment by Licensor for purposes hereof.
Notwithstanding the foregoing, Licensor may, with the prior written consent of
Licensee (not to be unreasonably withheld), assign its rights and obligations
under this Agreement in connection with a sale of its business, provided that
the assignee agrees in writing to be bound by the provisions hereof. Licensor
acknowledges and agrees that, under any circumstances, Licensee may withhold its
consent to an assignment to a current licensee of Licensor and/or any Person
that competes, directly or indirectly, in any respect with Licensee. Any
assignment not in accordance with the foregoing shall be void. This Agreement
shall be binding upon, and shall inure to the benefit of, all permitted
successors and assigns. Licensee may assign any and all of its rights and
obligations under this Agreement. The Parties may grant sublicenses as provided
for in Section 2.1(b) and 2.1(d).

 

12.2      Force Majeure. Neither Party will be held liable or responsible to the
other Party nor be deemed to have breached this Agreement for failure or delay
in fulfilling or performing any provision of this Agreement when such failure or
delay results from causes beyond the reasonable control of the affected Party,
which may include embargoes, acts of war (whether declared or not),
insurrections, riots, civil commotions, acts of terrorism, strikes, lockouts or
other labor disturbances, or acts of God. The affected Party will notify the
other Party of such force majeure circumstances as soon as reasonably practical
and will make every reasonable effort to mitigate the effects of such force
majeure circumstances. If a Party is so delayed and such failure or omission is
not cured within ninety (90) days, the other Party may terminate this Agreement.

 

35

 

12.3      Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to any section of this Agreement are and will otherwise be
deemed to be for purposes of Section 365(n) of the United States Bankruptcy Code
(Title 11, U.S.C.), as amended (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined in Section 101(35A) of the Bankruptcy Code.
The Parties will retain and may fully exercise all of their respective rights
and elections under the Bankruptcy Code. Licensor agrees that Licensee, as
licensee of rights under this Agreement, will retain and may fully exercise all
of its rights and elections under the Bankruptcy Code or any other provisions of
applicable Law outside the United States that provide similar protection for
“intellectual property.” The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against Licensor or its Affiliates
under the Bankruptcy Code or analogous provisions of applicable Law outside the
United States, Licensee will be entitled to a complete duplicate of (or complete
access to, as appropriate) such intellectual property and all embodiments of
such intellectual property, which, if not already in Licensee’s possession, will
be promptly delivered to it upon Licensee’s request therefor. Any agreements
supplemental hereto will be deemed to be “agreements supplementary to” this
Agreement pursuant to Section 365(n) of the Bankruptcy Code.

 

12.4Notices.

 

Notices to Licensee shall be addressed to:

 

BioRestorative Therapies, Inc.

555 Heritage Road, Suite 130

Jupiter, Florida 33458

Attention: Mark Weinreb, Chief Executive Officer

Fax: (561) 362-4451

With a copy to:

 

K&L Gates LLP

State Street Financial Center

One Lincoln Street

Boston, Massachusetts 02111

Attention: Thomas A. Turano, Esq.

Fax: (617) 261-3175

 

and

 

Certilman Balin Adler & Hyman, LLP

90 Merrick Avenue, 9th Floor

East Meadow, New York 11554

Attention: Fred Skolnik, Esq.

Fax: (516) 296-7111

 

36

 

 

Notices to Licensor shall be addressed to:

 

Regenerative Sciences, LLC

403 Summit Blvd., Suite 201

Broomfield, Colorado 80021

Attention: Carl R. Measer

Fax: (303) 429-6373

 

With a copy to:

 

Fuerst Ittleman, PL

1001 Brickell Bay Drive, 32nd Floor

Miami, Florida 33131

Attention: Mitchell S. Fuerst, Esq.

Fax: (305) 371-8989

 

Any Party may change its address by giving notice to the other Party in the
manner provided in this Section 12.4. Any notice required or provided for by the
terms of this Agreement shall be in writing, in the English language, and shall
be (a) sent by certified or registered mail, return receipt requested, postage
prepaid, (b) sent via a reputable overnight international courier service, (c)
sent by facsimile transmission, or (d) delivered by hand. The effective date of
the notice shall be the actual date of receipt by the receiving Party.

 

12.5        Relationship of the Parties. The Parties shall be deemed independent
contractors for all purposes hereunder. This Agreement does not constitute a
partnership, joint venture or agency between the Parties. Neither Party is an
agent of the other Party and has no authority to represent the other Party as to
any matters.

 

12.6        Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, other than any principle of
conflict or choice of laws that would cause the application of the Laws of any
other jurisdiction; provided, that matters of intellectual property law
concerning the existence, validity, ownership, infringement or enforcement of
intellectual property shall be determined in accordance with the national
intellectual property Laws relevant to the intellectual property in question.

 

12.7        Dispute Resolution. Any dispute, controversy or claim arising out of
or relating to this Agreement, or the breach, termination or invalidity thereof,
shall be resolved as follows:

 

(a)      The Executive Officers of both Parties shall meet to attempt to resolve
such disputes.

 

37

 

(b)      If the Executive Officers cannot resolve such dispute within thirty
(30) days after either Party requests such a meeting in writing, then, upon
written notice by either Party to the other Party, such dispute, controversy or
claim shall be finally resolved by binding arbitration conducted in the English
language in New York, New York (or other such venue to which the Parties
mutually agree) under the Commercial Arbitration Rules of the American
Arbitration Association by an arbitrator appointed in accordance with such
rules. The arbitrator shall be a senior or retired judge from the jurisdiction
in which the arbitration takes place. In no event will an arbitrator be
empowered to award punitive or exemplary damages. Any decision of the arbitrator
shall be in writing and a copy thereof shall be delivered to each of the Parties
within thirty (30) days of the conclusion of hearings. The judgment upon the
award rendered in any such arbitration shall be final and binding upon the
parties and may be entered and enforced in any court having jurisdiction. At any
time, a Party may seek or obtain preliminary, interim or conservatory measures
from the arbitrator or from a court.

 

12.8        Severability. If, under applicable Law, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement
(“Severed Clause”), the Parties mutually agree that this Agreement shall endure
except for the Severed Clause. The Parties shall consult and use their best
efforts to agree upon a valid and enforceable provision which shall be a
reasonable substitute for such Severed Clause in light of the intent of this
Agreement.

 

12.9        Entire Agreement. This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter herein and supersedes all
previous agreements, whether written or oral, with respect to such subject
matter.

 

12.10      Amendment and Waiver. This Agreement may not be amended, nor any
rights hereunder waived, except in a writing signed by the properly authorized
representatives of each Party.

 

12.11      No Implied Waivers. The waiver by a Party of a breach of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of a Party to exercise or avail itself of any
right that it has or may have hereunder operate as a waiver of any right by such
Party.

 

12.12      Export Compliance. The Parties acknowledge that the exportation from
the United States of materials, products and related technical data (and the
re-export from elsewhere of United States origin items) may be subject to
compliance with United States export Laws, including Laws which restrict export,
re-export and release of materials, products and their related technical data,
and the direct products of such technical data. The Parties agree to comply with
all exports Laws and to commit no act that, directly or indirectly, would
violate any United States Law, or any other international treaty or agreement,
relating to the export, re-export, or release of any materials, products or
their related technical data to which the United States adheres or with which
the United States complies.

 

12.13      Counterparts; Facsimile or Email Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument. Signatures hereon which are transmitted via facsimile or email shall
be deemed original signatures.

 

12.14      Representation by Counsel; Interpretation. The Parties acknowledge
that they have been represented by counsel, or have been afforded the
opportunity to be represented by counsel, in connection with this Agreement and
the transactions contemplated hereby. Accordingly, any rule or law or any legal
decision that would require the interpretation of any claimed ambiguities in
this Agreement against the Party that drafted it has no application and is
expressly waived by the Parties. The provisions of this Agreement shall be
interpreted in a reasonable manner to give effect to the intent of the Parties
hereto.

 

[Remainder of Page Intentionally Left Blank] 

 

38

 


Form 1

 

IN WITNESS WHEREOF, the Parties hereto have set their hand as of the date first
above written.

 

  Regenerative sciences, LLC       By:       Name:  Christopher J. Centeno, M.D.
    Title: CEO and Medical Director       BIORESTORATIVE THERAPIES, INC.      
By:       Name: Mark Weinreb     Title: Chief Executive Officer

 

The undersigned agrees to be bound by

the provisions of Sections 5.3, 9.3 and

12 and Exhibit D as if a party to the

Agreement:

 

CENTENO SCHULTZ, P.C.

 

By:       Name:     Title:  

 

The undersigned agree to be bound by the

provisions of Sections 9.3 and 12 and

Exhibit D as if a party to the Agreement:

 

    Christopher J. Centeno, M.D.           John R. Schultz, M.D.  

 

 

 

 

Form 1

 

EXHIBIT A-1

WARRANT FORM 1 

 

NEITHER THIS WARRANT NOR THE WARRANT STOCK (AS HEREINAFTER DEFINED) HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE
SECURITIES LAWS OF ANY STATE. THIS WARRANT AND THE WARRANT STOCK MAY BE
TRANSFERRED ONLY IN COMPLIANCE WITH THE 1933 ACT AND SUCH LAWS. THIS LEGEND
SHALL BE ENDORSED UPON ANY WARRANT ISSUED IN EXCHANGE FOR THIS WARRANT.

 



 



 

BIORESTORATIVE THERAPIES, INC.

 

(Incorporated under the laws of the State of Nevada)

 

Warrant 

 

50,000,000 Shares _____________, 2012

  

FOR VALUE RECEIVED, BIORESTORATIVE THERAPIES, INC., a Nevada corporation (the
“Company”), hereby certifies that REGENERATIVE SCIENCES, LLC, a Colorado limited
liability company (the “Holder”), is entitled, subject to the provisions of this
Warrant, to purchase from the Company up to FIFTY MILLION (50,000,000) SHARES OF
COMMON STOCK, $.001 par value per share, of the Company (“Common Shares”) at a
price per share determined in accordance with Section 1 hereof (the “Exercise
Price”) during the following periods:

 

(a)      All or any part of Fifteen Million (15,000,000) Common Shares (the
“Initial Tranche”) may be purchased during the period (i) commencing on the date
hereof and (ii) terminating at 5:00 p.m., Eastern Time, on _________, 2017 (the
“Expiration Date”).

 

(b)      All or any part of Seventeen Million Five Hundred Thousand (17,500,000)
Common Shares (the “Second Tranche”) may be purchased during the period (i)
commencing on the date on which the Company has received from the Holder,
pursuant to Section 4.4 of that certain License Agreement dated January 27, 2012
between the Company and the Holder) (the “License Agreement”), at least One
Hundred Fifty Thousand Dollars ($150,000) in actual aggregate payments (the
“Second Tranche Commencement Date”) and (ii) terminating at 5:00 p.m., Eastern
Time, on the Expiration Date.

 

(c)      All or any part of Seventeen Million Five Hundred Thousand (17,500,000)
Common Shares (the “Third Tranche”) may be purchased during the period (i)
commencing on the date on which the Company has received from the Holder,
pursuant to Section 4.4 of the License Agreement, at least Three Hundred
Thousand Dollars ($300,000) in actual aggregate payments (the “Third Tranche
Commencement Date”) and (ii) terminating at 5:00 p.m., Eastern Time, on the
Expiration Date.

 

1

 

 

The number of Common Shares to be received upon the exercise of this Warrant may
be adjusted from time to time as hereinafter set forth. The Common Shares
deliverable upon such exercise, and as adjusted from time to time, are
hereinafter sometimes referred to as “Warrant Stock.”

 

The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held subject to, all of the conditions, limitations
and provisions set forth herein.

 

1.            Exercise of Warrant.

 

1.1         Exercise Price. The Exercise Price shall be as follows: (a) with
respect to the Initial Tranche, the Exercise Price shall be three cents ($.03)
per Common Share, subject to adjustment as provided for in this Warrant and (b)
with respect to each of the Second Tranche and the Third Tranche, the Exercise
Price shall be the Fair Market Value (as such is determined as provided for in
Section 1.2 hereof) of the Company’s Common Shares as of the Second Tranche
Commencement Date or the Third Tranche Commencement Date, as the case may be;
provided, however, that in no event shall the Exercise Price be less than three
cents ($.03) per Common Share (subject to adjustment for an Event (as such term
is defined in Section 6.1)); and provided further that, if an event provided for
in Section 6.2 shall occur prior to the setting of the Exercise Price for the
Second Tranche and/or the Third Tranche, the Exercise Price with respect to the
shares of Warrant Stock issuable pursuant to the Second Tranche and/or the Third
Tranche shall be the Fair Market Value of the Company’s Common Shares determined
as of the date immediately preceding such Section 6.2 event (as if, for purposes
only of such Fair Market Value determination, such date were the Second Tranche
Commencement Date and the Third Tranche Commencement Date).

 

1.2          Fair Market Value. For purposes hereof, “Fair Market Value” shall
be determined as follows:

 

(a)      if the Common Shares are listed on any established stock exchange or a
national market system, including, without limitation, The Nasdaq Stock Market,
or quoted on any other market for which closing sales prices are available, Fair
Market Value shall be the average of the closing sales prices for such stock, as
quoted on such exchange, system or other market, on the twenty (20) trading days
immediately preceding the Second Tranche Commencement Date or the Third Tranche
Commencement Date, as the case may be;

 

(b)      if the Common Shares are quoted but closing sales prices are not
reported, then Fair Market Value shall be the average of the mean between the
high bid and low asked prices for the Common Shares on the twenty (20) trading
days immediately preceding the Second Tranche Commencement Date or the Third
Tranche Commencement Date, as the case may be; or

 

(c)      in the absence of any quotations for the Common Shares during the
twenty (20) trading days immediately preceding the Second Tranche Commencement
Date or the Third Tranche Commencement Date, as the case may be, Fair Market
Value shall be determined in good faith by the Board of Directors of the
Company.

 

2

 

1.3          Exercise Notice. This Warrant may be exercised by its presentation
and surrender to the Company at 555 Heritage Drive, Suite 130, Jupiter, Florida
33458 (or such office or agency of the Company as it may designate in writing to
the Holder hereof) with the Warrant Exercise Form attached hereto (the “Exercise
Notice”) duly executed and accompanied by payment (either by wire transfer or
official bank check, payable to the order of the Company) of the Exercise Price
for the number of shares specified in the Exercise Notice. The Company agrees
that the Holder hereof shall be deemed the record owner of such Common Shares as
of the close of business on the date on which this Warrant shall have been
presented and payment made for such Common Shares as aforesaid whether or not
the Company or its transfer agent is open for business. Certificates for the
Common Shares so purchased shall be delivered to the Holder hereof within a
reasonable time after the rights represented by this Warrant shall have been so
exercised. If this Warrant is exercised in part only, the Company shall, upon
surrender of this Warrant for cancellation, execute and deliver a new Warrant
evidencing the rights of the Holder hereof to purchase the balance of the shares
purchasable hereunder.

 

2.           Registered Owner. The Company may consider and treat the person in
whose name this Warrant shall be registered as the absolute owner thereof for
all purposes whatsoever and the Company shall not be affected by any notice to
the contrary. Subject to the provisions hereof, the registered owner of this
Warrant shall have the right to transfer it by assignment and the transferee
thereof, upon his registration as owner of this Warrant, shall become vested
with all the powers and rights of the transferor. Registration of any new owner
shall take place upon presentation of this Warrant to the Company at its offices
together with the Warrant Assignment Form attached hereto duly executed. In case
of transfers by operation of law, the transferee shall notify the Company of
such transfer and of his address, and shall submit appropriate evidence
regarding the transfer so that this Warrant may be registered in the name of the
transferee. This Warrant is transferable only on the books of the Company by the
Holder on the surrender hereof, duly endorsed. Communications sent to any
registered owner shall be effective as against all holders or transferees of
this Warrant not registered at the time of sending the communication.

 

3.           Reservation of Shares. During the period within which the rights
represented by this Warrant may be exercised, the Company shall, at all times,
reserve and keep available out of its authorized capital stock, solely for the
purposes of issuance upon exercise of this Warrant, such number of its Common
Shares as shall be issuable upon the exercise of this Warrant; and if at any
time the number of authorized Common Shares shall not be sufficient to effect
the exercise of this Warrant, the Company will take such corporate action as may
be necessary to increase its authorized but unissued Common Shares to such
number of shares as shall be sufficient for such purpose.

 

4.           Fractional Shares. The Company shall not be required to issue
certificates representing fractions of Common Shares, nor shall it be required
to issue scrip or pay cash in lieu of fractional interests, it being the intent
of the Company and the Holder that all fractional interests shall be eliminated.

 

3

 

5.           Rights of the Holder. The Holder shall not, by virtue hereof, be
entitled to any voting or other rights of a stockholder of the Company, either
at law or in equity, and the rights of the Holder are limited to those expressed
in this Warrant.

 

6.           Anti-Dilution Provisions.

 

6.1           Adjustments for Stock Dividends; Combinations, Etc. (a) In case
the Company shall do any of the following (an “Event”):

 

(i)         declare a dividend or other distribution on its Common Shares
payable in Common Shares of the Company,

 

(ii)        subdivide the outstanding Common Shares pursuant to a stock split or
otherwise,

 

(iii)       combine the outstanding Common Shares into a smaller number of
shares pursuant to a reverse split or otherwise, or

 

(iv)       reclassify its Common Shares,

 

then, if the Exercise Price has been established at the time of the record date
for such dividend or other distribution or of the effective date of such
subdivision, combination or reclassification, with respect to any exercise of
this Warrant after the Event, such Exercise Price shall be changed to a price
determined by dividing (a) the product of the number of Common Shares
outstanding immediately prior to such Event, multiplied by the Exercise Price in
effect immediately prior to such Event by (b) the number of Common Shares
outstanding immediately after such Event. Each such adjustment of the Exercise
Price shall be calculated to the nearest one-hundredth of a cent. Such
adjustment shall be made successively whenever any Event listed above shall
occur and shall be subject to adjustment as provided for in Section 6.2.

 

(b)         Whenever an Event shall occur (whether or not the Company then or
thereafter elects to issue additional Warrants in substitution for an adjustment
in the number of shares of Warrant Stock), with respect to any exercise of this
Warrant after the Event, the number of shares of Warrant Stock specified in this
Warrant which the Holder may purchase shall be adjusted, to the nearest full
share, by multiplying such number of shares of Warrant Stock immediately prior
to such adjustment by a fraction, of which the numerator shall be the number of
Common Shares outstanding immediately after such Event and the denominator shall
be the number of Common Shares outstanding immediately prior to such Event.

 

6.2          Adjustment for Reorganization, Consolidation or Merger. In case of
any reorganization of the Company (or any other entity, the securities of which
are at the time receivable on the exercise of this Warrant) after the date
hereof or in case after such date the Company (or any such other entity) shall
consolidate with or merge with or into another entity, then, and in each such
case, the Holder of this Warrant upon the exercise thereof as provided in
Section l at any time after the consummation of such reorganization,
consolidation or merger, shall be entitled to receive, in lieu of the securities
and property receivable upon the exercise of this Warrant prior to such
consummation, the securities or property to which such Holder would have been
entitled upon such consummation if such Holder had exercised this Warrant
immediately prior thereto, all subject to further adjustment as provided in
Section 6.l; in each such case, the terms of this Warrant shall be applicable to
the securities or property receivable upon the exercise of this Warrant after
such consummation.

 

4

 

6.3         Officer’s Certificate. Whenever the number of shares of Warrant
Stock issuable upon exercise of this Warrant shall be adjusted pursuant to the
provisions hereof, the Company shall send written notice to the Holder, in the
form of an officer’s certificate, showing the adjusted number of shares of
Warrant Stock determined as herein provided and setting forth in reasonable
detail the facts requiring such adjustment.

 

7.          Investment Intent. Unless, prior to the exercise of the Warrant, the
issuance of the Warrant Stock has been registered with the Securities and
Exchange Commission pursuant to the 1933 Act, the Exercise Notice shall be
accompanied by the Investment Representation Letter attached hereto, duly
executed by the Holder.

 

8.          Restrictions on Transfer.

 

8.1         Transfer to Comply with the Securities Act of 1933. Neither this
Warrant nor any Warrant Stock may be sold, assigned, transferred or otherwise
disposed of except as follows: (1) to a person who, in the opinion of counsel
satisfactory to the Company, is a person to whom this Warrant or the Warrant
Stock may legally be transferred without registration and without the delivery
of a current prospectus under the 1933 Act with respect thereto and then only
against receipt of an agreement of such person to comply with the provisions of
this Section 8 with respect to any resale, assignment, transfer or other
disposition of such securities; or (2) to any person upon delivery of a
prospectus then meeting the requirements of the 1933 Act relating to such
securities and the offering thereof for such sale, assignment, transfer or
disposition.

 

8.2         Legend. Subject to the terms hereof, upon exercise of this Warrant
and the issuance of the Warrant Stock, all certificates representing such
Warrant Stock shall bear on the face or reverse thereof substantially the
following legend:

 

“The securities which are represented by this certificate have not been
registered under the Securities Act of 1933, and may not be sold, transferred,
hypothecated or otherwise disposed of until a registration statement with
respect thereto is declared effective under such act, or the Company receives an
opinion of counsel for the Company that an exemption from the registration
requirements of such act is available.”

 

9.           Lost, Stolen or Destroyed Warrant. In the event that the Holder
notifies the Company that this Warrant has been lost, stolen or destroyed and
provides (a) a letter, in form satisfactory to the Company, to the effect that
it will indemnify the Company from any loss incurred by it in connection
therewith, and/or (b) an indemnity bond in such amount as is reasonably required
by the Company, the Company having the option of electing either (a) or (b) or
both, the Company may, in its sole discretion, accept such letter and/or
indemnity bond in lieu of the surrender of this Warrant as required by Section 1
hereof.

 

5

 

10.          Notices. All notices required hereunder shall be given by
first-class mail, postage prepaid, or overnight mail or courier and, if given by
the Holder addressed to the Company at 555 Heritage Drive, Suite 130, Jupiter,
Florida 33458, Attention: Chief Executive Officer, or such other address as the
Company may designate in writing to the Holder; and if given by the Company,
addressed to the Holder at the address of the Holder shown on the books of the
Company.

 

11.         Applicable Law; Jurisdiction. This Warrant is issued under, and
shall for all purposes be governed by and construed in accordance with, the laws
of the State of Nevada, excluding choice of law principles thereof. The Company
and, by its acceptance of this Warrant, the Holder hereby irrevocably consent
and submit to the exclusive jurisdiction of any federal or state court located
within Nassau County, New York over any dispute arising out of or relating to
this Warrant and each party hereby irrevocably agrees that all claims in respect
of such dispute or any legal action related thereto may be heard and determined
in such courts. Each of the Company and the Holder hereby irrevocably waives, to
the fullest extent permitted by applicable law, any objection that it or he may
now or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.

 

12.         Construction. The use of the word “including” in this Warrant means
“including without limitation” and is intended by the parties to be by way of
example rather than limitation.

 

13.         Interpretation. The Company and, by its acceptance of this Warrant,
the Holder acknowledge that they have been represented by counsel, or afforded
the opportunity to be represented by counsel, in connection with this Warrant.
Accordingly, any rule or law or any legal decision that would require the
interpretation of any claimed ambiguities in this Warrant against the party that
drafted it has no application and is expressly waived by the Company and the
Holder. The provisions of this Warrant shall be interpreted in a reasonable
manner to give effect to the intent of the Company and the Holder.

 

{Remainder of page intentionally left blank. Signature page follows.}

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

 

  BIORESTORATIVE THERAPIES, INC.       By:       Mark Weinreb     Chief
Executive Officer

  

7

 

 

BIORESTORATIVE THERAPIES, INC.

 

WARRANT EXERCISE FORM 

 

The undersigned hereby irrevocably elects to exercise the within Warrant dated
as of ______________, 2012 to the extent of purchasing _________ shares of
Common Stock of BIORESTORATIVE THERAPIES, INC. The undersigned hereby makes a
payment of $__________ in payment therefor. 

 

HOLDER:

 

TO BE COMPLETED BY INDIVIDUAL HOLDER   TO BE COMPLETED BY CORPORATE,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR TRUST HOLDER             Name(s) of
Holder(s) [Please Print]   Name of Holder [Please Print]           By:  
Signature of Holder     Authorized Signatory             Signature of Holder, if
jointly held   Name and Title of Authorized Signatory   [Please Print]         
    Address(es) of Holder(s)   Address of Holder             Social Security
Number(s) of Holder(s)   Tax Identification Number of Holder             Date  
Date

  

8

 



 

BIORESTORATIVE THERAPIES, INC.

 

WARRANT ASSIGNMENT FORM

 

FOR VALUE RECEIVED, _________________________ hereby sells, assigns and
transfers unto _____________________________ (please type or print name of
assignee) with an address at
______________________________________________________________ the right to
purchase shares of Common Stock of BIORESTORATIVE THERAPIES, INC. (the
“Company”) represented by this Warrant dated as of ___________, 2012 to the
extent of ___________ shares and does hereby irrevocably constitute and appoint
___________________ attorney to transfer the same on the books of the Company
with full power of substitution in the premises. 

 

HOLDER: 

 

TO BE COMPLETED BY INDIVIDUAL HOLDER   TO BE COMPLETED BY CORPORATE,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR TRUST HOLDER             Name(s) of
Holder(s) [Please Print]   Name of Holder [Please Print]           By:  
Signature of Holder     Authorized Signatory             Signature of Holder, if
jointly held   Name and Title of Authorized Signatory   [Please Print]         
    Date   Date

  

Signature(s) Guaranteed:

9

 

 

BIORESTORATIVE THERAPIES, INC.

 

FORM OF INVESTMENT REPRESENTATION LETTER

 

BioRestorative Therapies, Inc.

555 Heritage Drive

Suite 130

Jupiter, Florida 33458

 

Gentlemen:

 

In connection with the acquisition of _______________ shares of Common Stock
(the “Shares”) of BIORESTORATIVE THERAPIES, INC., a Nevada corporation (the
“Company”), by the undersigned from the Company pursuant to the exercise of a
Warrant, dated as of ____________, 2012, the undersigned does hereby represent
and warrant to the Company as follows:

 

(a)The undersigned represents and warrants that the Shares acquired by it are
being acquired for its own account, for investment purposes and not with a view
to any distribution within the meaning of the Securities Act of 1933, as amended
(the “Securities Act”). The undersigned will not sell, assign, mortgage, pledge,
hypothecate, transfer or otherwise dispose of any of the Shares unless (i) a
registration statement under the Securities Act with respect thereto is in
effect and the prospectus included therein meets the requirements of Section 10
of the Securities Act, or (ii) the Company has received a written opinion of its
counsel that, after an investigation of the relevant facts, such counsel is of
the opinion that such proposed sale, assignment, mortgage, pledge,
hypothecation, transfer or disposition does not require registration under the
Securities Act or any state securities law.

 

(b)The undersigned understands that the resale of the Shares is not, and is not
being, registered under the Securities Act and the Shares must be held
indefinitely unless they are subsequently registered thereunder or an exemption
from such registration is available.

 

(c)The undersigned recognizes that the acquisition of the Shares involves a high
degree of risk and is suitable only for persons of adequate financial means who
have no need for liquidity in this investment in that (i) the undersigned may
not be able to liquidate its investment in the event of emergency; (ii)
transferability is extremely limited; and (iii) it could sustain a complete loss
of its investment.

 

(d)The undersigned represents that it (i) is competent to understand and does
understand the nature of its investment in the Shares; and (ii) is able to bear
the economic risk of its investment in the Shares.

 

(e)The undersigned represents that, either alone or with its purchaser
representative (as such term is defined in Rule 501 promulgated under the
Securities Act), it has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the acquisition
of the Shares.

 

10

 

(f)The undersigned represents that it has reviewed all information regarding the
Company that has been filed with the Securities Exchange Commission. The
undersigned also represents that it has been furnished by the Company with all
information regarding the Company which it had requested or desired to know;
that all documents which could be reasonably provided have been made available
for its inspection and review; that it has been afforded the opportunity to ask
questions of and receive answers from duly authorized representatives of the
Company concerning the Company; and that it has had the opportunity to consult
with its own tax or financial advisor concerning an investment in the Company.

 

(g)The undersigned represents that the Shares are being acquired for its own
account, for investment and not for distribution to others. The undersigned
agrees that it will not sell, transfer or otherwise dispose of the Shares, or
any portion thereof, unless they are registered under the Securities Act or
unless an exemption from such registration is available.

 

(h)The undersigned consents to the placement of a legend on the Shares stating
that they have not been registered under the Securities Act and setting forth or
referring to the restrictions on transferability and sale thereof. The
undersigned is aware that the Company will make a notation in its appropriate
records with respect to the restrictions on the transferability of the Shares.

 

(i)THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND WILL BE OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH
LAWS. THE SHARES WILL BE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH
LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE SHARES HAVE NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE
SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY. ANY REPRESENTATION TO
THE CONTRARY IS UNLAWFUL.

 

(j)The undersigned acknowledges that counsel to the Company will be relying, and
may rely, upon the foregoing in connection with any opinion of counsel it may
give with regard to the issuance of the Shares by the Company to the
undersigned, and any subsequent transfer of the Shares by the undersigned, and
agrees to advise the Company and its counsel in writing in the event of any
change in any of the foregoing.

 

11

 



  

    Very truly yours,        HOLDER:        TO BE COMPLETED BY INDIVIDUAL HOLDER
  TO BE COMPLETED BY CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR TRUST
HOLDER             Name(s) of Holder(s) [Please Print]   Name of Holder [Please
Print]           By:   Signature of Holder     Authorized Signatory            
Signature of Holder, if jointly held   Name and Title of Authorized Signatory  
[Please Print]              Date   Date

  

12

 

 

Form 2

 

EXHIBIT A-2

WARRANT FORM 2 

 

NEITHER THIS WARRANT NOR THE WARRANT STOCK (AS HEREINAFTER DEFINED) HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE
SECURITIES LAWS OF ANY STATE. THIS WARRANT AND THE WARRANT STOCK MAY BE
TRANSFERRED ONLY IN COMPLIANCE WITH THE 1933 ACT AND SUCH LAWS. THIS LEGEND
SHALL BE ENDORSED UPON ANY WARRANT ISSUED IN EXCHANGE FOR THIS WARRANT.

 



 



 

BIORESTORATIVE THERAPIES, INC.

 

(Incorporated under the laws of the State of Nevada)

 

Warrant 

 

50,000,000 Shares _____________, 2012



 

FOR VALUE RECEIVED, BIORESTORATIVE THERAPIES, INC., a Nevada corporation (the
“Company”), hereby certifies that REGENERATIVE SCIENCES, LLC, a Colorado limited
liability company (the “Holder”), is entitled, subject to the provisions of this
Warrant, to purchase from the Company up to FIFTY MILLION (50,000,000) SHARES OF
COMMON STOCK, $.001 par value per share, of the Company (“Common Shares”) at a
price per share determined in accordance with Section 1 hereof (the “Exercise
Price”) during the following periods:

 

(a)       All or any part of Seven Million One Hundred Forty-Two Thousand Eight
Hundred Fifty-Seven (7,142,857) Common Shares (the “Initial Tranche”) may be
purchased during the period (i) commencing on the earlier of (A) two (2) years
from the date hereof or (B) the date on which the Company initiates FDA-approved
Phase I human clinical trials with respect to the Licensor IP (as such term is
defined in that certain License Agreement dated January 27, 2012 between the
Company and the Holder (the “License Agreement”)) (such earlier date being
referred to as the “Initial Tranche Commencement Date”) and (ii) terminating at
5:00 p.m., Eastern Time, on the second anniversary of the Initial Tranche
Commencement Date.

 

(b)      All or any part of Seven Million One Hundred Forty-Two Thousand Eight
Hundred Fifty-Seven (7,142,857) Common Shares (the “Second Tranche”) may be
purchased during the period (i) commencing on the first anniversary of the
Initial Tranche Commencement Date (the “Second Tranche Commencement Date”) and
(ii) terminating at 5:00 p.m., Eastern Time, on the second anniversary of the
Second Tranche Commencement Date.

1

 

  

(c)      All or any part of Seven Million One Hundred Forty-Two Thousand Eight
Hundred Fifty-Seven (7,142,857) Common Shares (the “Third Tranche”) may be
purchased during the period (i) commencing on the second anniversary of the
Initial Tranche Commencement Date (the “Third Tranche Commencement Date”) and
(ii) terminating at 5:00 p.m., Eastern Time, on the second anniversary of the
Third Tranche Commencement Date.

  

(d)      All or any part of Seven Million One Hundred Forty-Two Thousand Eight
Hundred Fifty-Seven (7,142,857) Common Shares (the “Fourth Tranche”) may be
purchased during the period (i) commencing on the third anniversary of the
Initial Tranche Commencement Date (the “Fourth Tranche Commencement Date”) and
(ii) terminating at 5:00 p.m., Eastern Time, on the second anniversary of the
Fourth Tranche Commencement Date.

 

(e)      All or any part of Seven Million One Hundred Forty-Two Thousand Eight
Hundred Fifty-Seven (7,142,857) Common Shares (the “Fifth Tranche”) may be
purchased during the period (i) commencing on the fourth anniversary of the
Initial Tranche Commencement Date (the “Fifth Tranche Commencement Date”) and
(ii) terminating at 5:00 p.m., Eastern Time, on the second anniversary of the
Fifth Tranche Commencement Date.

  

(f)      All or any part of Seven Million One Hundred Forty-Two Thousand Eight
Hundred Fifty-Seven (7,142,857) Common Shares (the “Sixth Tranche”) may be
purchased during the period (i) commencing on the fifth anniversary of the
Initial Tranche Commencement Date (the “Sixth Tranche Commencement Date”) and
(ii) terminating at 5:00 p.m., Eastern Time, on the second anniversary of the
Sixth Tranche Commencement Date.

  

(g)      All or any part of Seven Million One Hundred Forty-Two Thousand Eight
Hundred Fifty-Eight (7,142,858) Common Shares (the “Seventh Tranche”) may be
purchased during the period (i) commencing on the sixth anniversary of the
Initial Tranche Commencement Date (the “Seventh Tranche Commencement Date”) and
(ii) terminating at 5:00 p.m., Eastern Time, on the second anniversary of the
Seventh Tranche Commencement Date.

  

All capitalized terms used but not defined herein shall have the respective
meanings given to such terms in the License Agreement.

 

Notwithstanding the foregoing, in the event, at the time any portion of this
Warrant has not yet been exercised, there is a Claimed Infringement that relates
to the United States, the Warrant shall no longer be exercisable or shall not be
exercisable, as the case may be, unless and until a court of competent
jurisdiction shall have determined, without further right of appeal, whether the
Exploitation of Procedures or Products in the Field in the United States by the
Company, its Affiliates or Sublicensees infringes the Intellectual Property
Rights or Know-How of the Third Party. In the event that such court determines
that there is no such infringement, the Warrant shall be exercisable as set
forth above (subject to any other instances of Claimed Infringement that relate
to the United States). In the event that such court determines that there is an
infringement, then the Company and the Holder shall utilize the procedures set
forth in Section 12.7 of the License Agreement to determine the amount of Losses
incurred by Licensee Indemnitees relating to or in connection with the Claimed
Infringement, including any license fees or other settlement amounts payable in
connection therewith. Following a determination of such Losses, this Warrant
shall be deemed adjusted to reduce the number of shares of Warrant Stock (as
hereinafter defined) issuable hereunder by fifty (50) shares of Warrant Stock
(subject to adjustment for an Event under Section 6.1) for each dollar of
Losses. Any such reduction shall apply to the next portion of this Warrant
otherwise exercisable. The foregoing provisions shall be applicable to each
instance of a Claimed Infringement that relates to the United States.

 

2

 

 

The number of Common Shares to be received upon the exercise of this Warrant may
be adjusted from time to time as hereinafter set forth. The Common Shares
deliverable upon such exercise, and as adjusted from time to time, are
hereinafter sometimes referred to as “Warrant Stock.”

 

The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held subject to, all of the conditions, limitations
and provisions set forth herein.

 

14.          Exercise of Warrant.

 

1.4          Exercise Price. The Exercise Price shall be as follows: with
respect to each of the Initial Tranche, the Second Tranche, the Third Tranche,
the Fourth Tranche, the Fifth Tranche, the Sixth Tranche and the Seventh
Tranche, the Exercise Price shall be the Fair Market Value (as such is
determined as provided for in Section 1.2 hereof) of the Company’s Common Shares
as of the Initial Tranche Commencement Date, the Second Tranche Commencement
Date, the Third Tranche Commencement Date, the Fourth Tranche Commencement Date,
the Fifth Tranche Commencement Date, the Sixth Tranche Commencement or the
Seventh Tranche Commencement Date, as the case may be; provided, however, that
in no event shall the Exercise Price be less than three cents ($.03) per Common
Share (subject to adjustment for an Event (as such term is defined in Section
6.1)); and provided further that, if an event provided for in Section 6.2 shall
occur prior to the setting of the Exercise Price for the Initial Tranche, the
Second Tranche, the Third Tranche, the Fourth Tranche, the Fifth Tranche, the
Sixth Tranche or the Seventh Tranche, the Exercise Price with respect to the
shares of Warrant Stock issuable pursuant to such particular tranche shall be
the Fair Market Value of the Company’s Common Shares determined as of the date
immediately preceding such Section 6.2 event (as if, for purposes only of such
Fair Market Value determination, such date were the Initial Tranche Commencement
Date, the Second Tranche Commencement Date, the Third Tranche Commencement Date,
the Fourth Tranche Commencement Date, the Fifth Tranche Commencement Date, the
Sixth Tranche Commencement Date or the Seventh Tranche Commencement Date, as the
case may be).

 

1.5           Fair Market Value. For purposes hereof, “Fair Market Value” shall
be determined as follows:

 

(d)      if the Common Shares are listed on any established stock exchange or a
national market system, including, without limitation, The Nasdaq Stock Market,
or quoted on any other market for which closing sales prices are available, Fair
Market Value shall be the average of the closing sales prices for such stock, as
quoted on such exchange, system or other market, on the twenty (20) trading days
immediately preceding the Initial Tranche Commencement Date, the Second Tranche
Commencement Date, the Third Tranche Commencement Date, the Fourth Tranche
Commencement Date, the Fifth Tranche Commencement Date, the Sixth Tranche
Commencement Date or the Seventh Tranche Commencement Date, as the case may be;

 

3

 

 

(e)      if the Common Shares are quoted but closing sales prices are not
reported, then Fair Market Value shall be the average of the mean between the
high bid and low asked prices for the Common Shares on the twenty (20) trading
days immediately preceding the Initial Tranche Commencement Date, the Second
Tranche Commencement Date, the Third Tranche Commencement Date, the Fourth
Tranche Commencement Date, the Fifth Tranche Commencement Date, the Sixth
Tranche Commencement Date or the Seventh Tranche Commencement Date, as the case
may be;

 

(f)      in the absence of any quotations for the Common Shares during the
twenty (20) trading days immediately preceding the Initial Tranche Commencement
Date, the Second Tranche Commencement Date, the Third Tranche Commencement Date,
the Fourth Tranche Commencement Date, the Fifth Tranche Commencement Date, the
Sixth Tranche Commencement Date or the Seventh Tranche Commencement Date, as the
case may be, Fair Market Value shall be determined in good faith by the Board of
Directors of the Company.

 

1.6          Exercise Notice. This Warrant may be exercised by its presentation
and surrender to the Company at 555 Heritage Drive, Suite 130, Jupiter, Florida
33458 (or such office or agency of the Company as it may designate in writing to
the Holder hereof) with the Warrant Exercise Form attached hereto (the “Exercise
Notice”) duly executed and accompanied by payment (either by wire transfer or
official bank check, payable to the order of the Company) of the Exercise Price
for the number of shares specified in the Exercise Notice. The Company agrees
that the Holder hereof shall be deemed the record owner of such Common Shares as
of the close of business on the date on which this Warrant shall have been
presented and payment made for such Common Shares as aforesaid whether or not
the Company or its transfer agent is open for business. Certificates for the
Common Shares so purchased shall be delivered to the Holder hereof within a
reasonable time after the rights represented by this Warrant shall have been so
exercised. If this Warrant is exercised in part only, the Company shall, upon
surrender of this Warrant for cancellation, execute and deliver a new Warrant
evidencing the rights of the Holder hereof to purchase the balance of the shares
purchasable hereunder.

 

15.          Registered Owner. The Company may consider and treat the person in
whose name this Warrant shall be registered as the absolute owner thereof for
all purposes whatsoever and the Company shall not be affected by any notice to
the contrary. Subject to the provisions hereof, the registered owner of this
Warrant shall have the right to transfer it by assignment and the transferee
thereof, upon his registration as owner of this Warrant, shall become vested
with all the powers and rights of the transferor. Registration of any new owner
shall take place upon presentation of this Warrant to the Company at its offices
together with the Warrant Assignment Form attached hereto duly executed. In case
of transfers by operation of law, the transferee shall notify the Company of
such transfer and of his address, and shall submit appropriate evidence
regarding the transfer so that this Warrant may be registered in the name of the
transferee. This Warrant is transferable only on the books of the Company by the
Holder on the surrender hereof, duly endorsed. Communications sent to any
registered owner shall be effective as against all holders or transferees of
this Warrant not registered at the time of sending the communication.

 

4

 

16.         Reservation of Shares. During the period within which the rights
represented by this Warrant may be exercised, the Company shall, at all times,
reserve and keep available out of its authorized capital stock, solely for the
purposes of issuance upon exercise of this Warrant, such number of its Common
Shares as shall be issuable upon the exercise of this Warrant; and if at any
time the number of authorized Common Shares shall not be sufficient to effect
the exercise of this Warrant, the Company will take such corporate action as may
be necessary to increase its authorized but unissued Common Shares to such
number of shares as shall be sufficient for such purpose.

 

17.         Fractional Shares. The Company shall not be required to issue
certificates representing fractions of Common Shares, nor shall it be required
to issue scrip or pay cash in lieu of fractional interests, it being the intent
of the Company and the Holder that all fractional interests shall be eliminated.

 

18.         Rights of the Holder. The Holder shall not, by virtue hereof, be
entitled to any voting or other rights of a stockholder of the Company, either
at law or in equity, and the rights of the Holder are limited to those expressed
in this Warrant.

 

19.         Anti-Dilution Provisions.

 

6.4           Adjustments for Stock Dividends; Combinations, Etc. (a) In case
the Company shall do any of the following (an “Event”):

 

(i)         declare a dividend or other distribution on its Common Shares
payable in Common Shares of the Company,

 

(ii)        subdivide the outstanding Common Shares pursuant to a stock split or
otherwise,

 

(iii)       combine the outstanding Common Shares into a smaller number of
shares pursuant to a reverse split or otherwise, or

 

(iv)        reclassify its Common Shares,

 

then, if the Exercise Price has been established at the time of the record date
for such dividend or other distribution or of the effective date of such
subdivision, combination or reclassification, with respect to any exercise of
this Warrant after the Event, such Exercise Price shall be changed to a price
determined by dividing (a) the product of the number of Common Shares
outstanding immediately prior to such Event, multiplied by the Exercise Price in
effect immediately prior to such Event by (b) the number of Common Shares
outstanding immediately after such Event. Each such adjustment of the Exercise
Price shall be calculated to the nearest one-hundredth of a cent. Such
adjustment shall be made successively whenever any Event listed above shall
occur and shall be subject to adjustment as provided for in Section 6.2.

 

(b)        Whenever an Event shall occur (whether or not the Company then or
thereafter elects to issue additional Warrants in substitution for an adjustment
in the number of shares of Warrant Stock), with respect to any exercise of this
Warrant after the Event, the number of shares of Warrant Stock specified in this
Warrant which the Holder may purchase shall be adjusted, to the nearest full
share, by multiplying such number of shares of Warrant Stock immediately prior
to such adjustment by a fraction, of which the numerator shall be the number of
Common Shares outstanding immediately after such Event and the denominator shall
be the number of Common Shares outstanding immediately prior to such Event.

 

5

 

 

6.5         Adjustment for Reorganization, Consolidation or Merger. In case of
any reorganization of the Company (or any other entity, the securities of which
are at the time receivable on the exercise of this Warrant) after the date
hereof or in case after such date the Company (or any such other entity) shall
consolidate with or merge with or into another entity, then, and in each such
case, the Holder of this Warrant upon the exercise thereof as provided in
Section l at any time after the consummation of such reorganization,
consolidation or merger, shall be entitled to receive, in lieu of the securities
and property receivable upon the exercise of this Warrant prior to such
consummation, the securities or property to which such Holder would have been
entitled upon such consummation if such Holder had exercised this Warrant
immediately prior thereto, all subject to further adjustment as provided in
Section 6.l; in each such case, the terms of this Warrant shall be applicable to
the securities or property receivable upon the exercise of this Warrant after
such consummation.

 

6.6         Officer’s Certificate. Whenever the number of shares of Warrant
Stock issuable upon exercise of this Warrant shall be adjusted pursuant to the
provisions hereof, the Company shall send written notice to the Holder, in the
form of an officer’s certificate, showing the adjusted number of shares of
Warrant Stock determined as herein provided and setting forth in reasonable
detail the facts requiring such adjustment.

 

20.         Investment Intent. Unless, prior to the exercise of the Warrant, the
issuance of the Warrant Stock has been registered with the Securities and
Exchange Commission pursuant to the 1933 Act, the Exercise Notice shall be
accompanied by the Investment Representation Letter attached hereto, duly
executed by the Holder.

 

21.         Restrictions on Transfer.

 

8.3      Transfer to Comply with the Securities Act of 1933. Neither this
Warrant nor any Warrant Stock may be sold, assigned, transferred or otherwise
disposed of except as follows: (1) to a person who, in the opinion of counsel
satisfactory to the Company, is a person to whom this Warrant or the Warrant
Stock may legally be transferred without registration and without the delivery
of a current prospectus under the 1933 Act with respect thereto and then only
against receipt of an agreement of such person to comply with the provisions of
this Section 8 with respect to any resale, assignment, transfer or other
disposition of such securities; or (2) to any person upon delivery of a
prospectus then meeting the requirements of the 1933 Act relating to such
securities and the offering thereof for such sale, assignment, transfer or
disposition.

 

8.4      Legend. Subject to the terms hereof, upon exercise of this Warrant and
the issuance of the Warrant Stock, all certificates representing such Warrant
Stock shall bear on the face or reverse thereof substantially the following
legend:

 

“The securities which are represented by this certificate have not been
registered under the Securities Act of 1933, and may not be sold, transferred,
hypothecated or otherwise disposed of until a registration statement with
respect thereto is declared effective under such act, or the Company receives an
opinion of counsel for the Company that an exemption from the registration
requirements of such act is available.”

 

6

 

22.      Lost, Stolen or Destroyed Warrant. In the event that the Holder
notifies the Company that this Warrant has been lost, stolen or destroyed and
provides (a) a letter, in form satisfactory to the Company, to the effect that
it will indemnify the Company from any loss incurred by it in connection
therewith, and/or (b) an indemnity bond in such amount as is reasonably required
by the Company, the Company having the option of electing either (a) or (b) or
both, the Company may, in its sole discretion, accept such letter and/or
indemnity bond in lieu of the surrender of this Warrant as required by Section 1
hereof.

 

23.      Notices. All notices required hereunder shall be given by first-class
mail, postage prepaid, or overnight mail or courier and, if given by the Holder
addressed to the Company at 555 Heritage Drive, Suite 130, Jupiter, Florida
33458, Attention: Chief Executive Officer, or such other address as the Company
may designate in writing to the Holder; and if given by the Company, addressed
to the Holder at the address of the Holder shown on the books of the Company.

 

24.      Applicable Law; Jurisdiction. This Warrant is issued under, and shall
for all purposes be governed by and construed in accordance with, the laws of
the State of Nevada, excluding choice of law principles thereof. The Company
and, by its acceptance of this Warrant, the Holder hereby irrevocably consent
and submit to the exclusive jurisdiction of any federal or state court located
within Nassau County, New York over any dispute arising out of or relating to
this Warrant and each party hereby irrevocably agrees that all claims in respect
of such dispute or any legal action related thereto may be heard and determined
in such courts. Each of the Company and the Holder hereby irrevocably waives, to
the fullest extent permitted by applicable law, any objection that it or he may
now or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.

 

25.      Construction. The use of the word “including” in this Warrant means
“including without limitation” and is intended by the parties to be by way of
example rather than limitation.

 

26.      Interpretation. The Company and, by its acceptance of this Warrant, the
Holder acknowledge that they have been represented by counsel, or afforded the
opportunity to be represented by counsel, in connection with this Warrant.
Accordingly, any rule or law or any legal decision that would require the
interpretation of any claimed ambiguities in this Warrant against the party that
drafted it has no application and is expressly waived by the Company and the
Holder. The provisions of this Warrant shall be interpreted in a reasonable
manner to give effect to the intent of the Company and the Holder.

 

{Remainder of page intentionally left blank. Signature page follows.} 

 

7

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

 

  BIORESTORATIVE THERAPIES, INC.       By:       Mark Weinreb     Chief
Executive Officer

 

8

 

 

BIORESTORATIVE THERAPIES, INC.

 

WARRANT EXERCISE FORM

 

The undersigned hereby irrevocably elects to exercise the within Warrant dated
as of ______________, 2012 to the extent of purchasing _________ shares of
Common Stock of BIORESTORATIVE THERAPIES, INC. The undersigned hereby makes a
payment of $__________ in payment therefor. 

 

HOLDER:

 

TO BE COMPLETED BY INDIVIDUAL HOLDER   TO BE COMPLETED BY CORPORATE,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR TRUST HOLDER             Name(s) of
Holder(s) [Please Print]   Name of Holder [Please Print]           By:  
Signature of Holder     Authorized Signatory             Signature of Holder, if
jointly held   Name and Title of Authorized Signatory   [Please Print]         
    Address(es) of Holder(s)   Address of Holder             Social Security
Number(s) of Holder(s)   Tax Identification Number of Holder             Date  
Date

  

9

 

 

BIORESTORATIVE THERAPIES, INC.

 

WARRANT ASSIGNMENT FORM 

 

FOR VALUE RECEIVED, _________________________ hereby sells, assigns and
transfers unto _____________________________ (please type or print name of
assignee) with an address at
______________________________________________________________ the right to
purchase shares of Common Stock of BIORESTORATIVE THERAPIES, INC. (the
“Company”) represented by this Warrant dated as of ___________, 2012 to the
extent of ___________ shares and does hereby irrevocably constitute and appoint
___________________ attorney to transfer the same on the books of the Company
with full power of substitution in the premises. 

 

HOLDER: 

 

TO BE COMPLETED BY INDIVIDUAL HOLDER   TO BE COMPLETED BY CORPORATE,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR TRUST HOLDER             Name(s) of
Holder(s) [Please Print]   Name of Holder [Please Print]           By:  
Signature of Holder     Authorized Signatory             Signature of Holder, if
jointly held   Name and Title of Authorized Signatory   [Please Print]         
    Date   Date

 

Signature(s) Guaranteed: 

 

10

 

 

BIORESTORATIVE THERAPIES, INC.

 

FORM OF INVESTMENT REPRESENTATION LETTER

 

BioRestorative Therapies, Inc.

555 Heritage Drive

Suite 130

Jupiter, Florida 33458

 

Gentlemen:

 

In connection with the acquisition of _______________ shares of Common Stock
(the “Shares”) of BIORESTORATIVE THERAPIES, INC., a Nevada corporation (the
“Company”), by the undersigned from the Company pursuant to the exercise of a
Warrant, dated as of ____________, 2012, the undersigned does hereby represent
and warrant to the Company as follows:

 

(k)The undersigned represents and warrants that the Shares acquired by it are
being acquired for its own account, for investment purposes and not with a view
to any distribution within the meaning of the Securities Act of 1933, as amended
(the “Securities Act”). The undersigned will not sell, assign, mortgage, pledge,
hypothecate, transfer or otherwise dispose of any of the Shares unless (i) a
registration statement under the Securities Act with respect thereto is in
effect and the prospectus included therein meets the requirements of Section 10
of the Securities Act, or (ii) the Company has received a written opinion of its
counsel that, after an investigation of the relevant facts, such counsel is of
the opinion that such proposed sale, assignment, mortgage, pledge,
hypothecation, transfer or disposition does not require registration under the
Securities Act or any state securities law.

 

(l)The undersigned understands that the resale of the Shares is not, and is not
being, registered under the Securities Act and the Shares must be held
indefinitely unless they are subsequently registered thereunder or an exemption
from such registration is available.

 

(m)The undersigned recognizes that the acquisition of the Shares involves a high
degree of risk and is suitable only for persons of adequate financial means who
have no need for liquidity in this investment in that (i) the undersigned may
not be able to liquidate its investment in the event of emergency; (ii)
transferability is extremely limited; and (iii) it could sustain a complete loss
of its investment.

 

(n)The undersigned represents that it (i) is competent to understand and does
understand the nature of its investment in the Shares; and (ii) is able to bear
the economic risk of its investment in the Shares.

 

11

 

(o)The undersigned represents that, either alone or with its purchaser
representative (as such term is defined in Rule 501 promulgated under the
Securities Act), it has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the acquisition
of the Shares.

 

(p)The undersigned represents that it has reviewed all information regarding the
Company that has been filed with the Securities Exchange Commission. The
undersigned also represents that it has been furnished by the Company with all
information regarding the Company which it had requested or desired to know;
that all documents which could be reasonably provided have been made available
for its inspection and review; that it has been afforded the opportunity to ask
questions of and receive answers from duly authorized representatives of the
Company concerning the Company; and that it has had the opportunity to consult
with its own tax or financial advisor concerning an investment in the Company.

 

(q)The undersigned represents that the Shares are being acquired for its own
account, for investment and not for distribution to others. The undersigned
agrees that it will not sell, transfer or otherwise dispose of the Shares, or
any portion thereof, unless they are registered under the Securities Act or
unless an exemption from such registration is available.

 

(r)The undersigned consents to the placement of a legend on the Shares stating
that they have not been registered under the Securities Act and setting forth or
referring to the restrictions on transferability and sale thereof. The
undersigned is aware that the Company will make a notation in its appropriate
records with respect to the restrictions on the transferability of the Shares.

 

(s)THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND WILL BE OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH
LAWS. THE SHARES WILL BE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH
LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE SHARES HAVE NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE
SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY. ANY REPRESENTATION TO
THE CONTRARY IS UNLAWFUL.

 

(t)The undersigned acknowledges that counsel to the Company will be relying, and
may rely, upon the foregoing in connection with any opinion of counsel it may
give with regard to the issuance of the Shares by the Company to the
undersigned, and any subsequent transfer of the Shares by the undersigned, and
agrees to advise the Company and its counsel in writing in the event of any
change in any of the foregoing.

 

12

 

  

    Very truly yours,        HOLDER:        TO BE COMPLETED BY INDIVIDUAL HOLDER
  TO BE COMPLETED BY CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR TRUST
HOLDER             Name(s) of Holder(s) [Please Print]   Name of Holder [Please
Print]                 By:   Signature of Holder     Authorized Signatory      
            Signature of Holder, if jointly held   Name and Title of Authorized
Signatory   [Please Print]              Date   Date

  

13

 

 

EXHIBIT B-1

LICENSOR CORE PATENT RIGHTS

 

OUR REF NO CTY SERIAL NO

FILE

DATE

STATUS TITLE PUBL NO

PUBL

DATE

0237.09/PCT WO PCT/US2009/066773 12/4 /2009 NAT PHASE Methods and Compositions
to Facilitate Repair of Avascular Tissue WO 2010/065854 6 /10/2010
0237.09/PCT-US US 13/132,840 6 /3 /2011 PUBLISHED Methods and Compositions to
Facilitate Repair of Avascular Tissue US-2011-0245804-A1 10/6 /2011 0237.09PR US
61/120,098 12/5 /2008 EXPIRED Methods and Compositions for Intervertebral Disc
Repair     0237.09PR2 US 61/154,874 2 /24/2009 EXPIRED Methods and Compositions
for Intervertebral Disc Repair     0237.13/US US 12/939,856 11/4 /2010 PUBLISHED
Therapeutic Delivery Device US-2011-0276001-A1 11/10/2011 0237.13PR US
61/258,070 11/4 /2009 EXPIRED Therapeutic Delivery Device     0237.13PR-2 US
61/258,314 11/5 /2009 EXPIRED Therapeutic Delivery Device    





 

 

 

 

EXHIBIT B-2

LICENSOR BASE NON-CORE PATENT RIGHTS 

 

OUR REF NO CTY SERIAL NO

FILE

DATE

STATUS TITLE PUBL NO

PUBL

DATE

0237.02/PCT WO PCT/US08/68202 6 /25/2008 NAT PHASE Methods and Compositions For
Optimized Expansion And Implantation of Mesenchymal Stem Cells WO 2009/006161 1
/8 /2009 0237.02/PCT-BR BR PI0814651-9 6 /25/2008 PENDING Methods and
Compositions For Optimized Expansion And Implantation of Mesenchymal Stem Cells
    0237.02/PCT-CA CA 2691427 6 /25/2008 PENDING Methods and Compositions For
Optimized Expansion And Implantation of Mesenchymal Stem Cells    
0237.02/PCT-EP EP 08771942.3 6 /25/2008 PUBLISHED Methods and Compositions For
Optimized Expansion And Implantation of Mesenchymal Stem Cells EP 2 167 648 3
/31/2010 0237.02/PCT-MX MX MX/a/2009/014273 6 /25/2008 PENDING Methods and
Compositions For Optimized Expansion And Implantation of Mesenchymal Stem Cells
    0237.02/US US 11/773,774 7 /5 /2007 PUBLISHED Methods and Compositions For
Optimized Expansion And Implantation of Mesenchymal Stem Cells
US-2009-0010896-A1 1 /8 /2009

 

 

 

EXHIBIT B-3

LICENSOR OTHER NON-CORE PATENT RIGHTS

 



OUR REF NO CTY SERIAL NO

FILE

DATE

STATUS TITLE PUBL NO

PUBL

DATE

0237.01/PCT WO PCT/US07/60889 1 /23/2007 NAT PHASE MESENCHYMAL STEM CELL
ISOLATION AND TRANSPLANTATION METHOD AND SYSTEM TO BE USED IN A CLINICAL SETTING
WO 2007/087519 A2 8 /2 /2007 0237.01/PCT-CA CA 2640185 1 /23/2007 PENDING
MESENCHYMAL STEM CELL ISOLATION AND TRANSPLANTATION METHOD AND SYSTEM TO BE USED
IN A CLINICAL SETTING     0237.01/PCT-EP EP 07762515.0 1 /23/2007 PUBLISHED
MESENCHYMAL STEM CELL ISOLATION AND TRANSPLANTATION METHOD AND SYSTEM TO BE USED
IN A CLINICAL SETTING EP 1 978 977 10/15/2008 0237.01/PCT-EP-HK HK 09103392.9 1
/23/2007 TRANSFER MESENCHYMAL STEM CELL ISOLATION AND TRANSPLANTATION METHOD AND
SYSTEM TO BE USED IN A CLINICAL SETTING HK 1123225 6 /12/2009 0237.01/PCT-US US
12/161,911 11/7 /2008 PUBLISHED Mesenchymal Stem Cell Isolation And
Transplantation Method And System To Be Used In A Clinical Setting
US-2009-0208464-A1 8 /20/2009 0237.01/PR US 60/761,441 1 /24/2006 EXPIRED
MESENCHYMAL STEM CELL ISOLATION AND TRANSPLANTATION METHOD AND SYSTEM TO BE USED
IN A CLINICAL SETTING     0237.03/PR US 61/014,987 12/19/2007 EXPIRED
Compositions to Promote Implantation and Engrafment of Stem Cells     0237.03PCT
WO PCT/US08/87452 12/18/2008 NAT PHASE Compositions and Methods to Promote
Implantation and Engrafment of Stem Cells WO 2009/085969 7 /9 /2009
0237.03PCT-US US 12/809,445 11/8 /2010 PUBLISHED Compositions and Methods to
Promote Implantation and Engrafment of Stem Cells US-2011-0200642-A1 8 /18/2011
0237.04/PCT WO PCT/US2009/037126 3 /13/2009 NAT PHASE Compositions and Methods
for Cartilage Repair WO 2009/114785 9 /17/2009 0237.04/PCT-EP EP 09721049.6 3
/13/2009 PUBLISHED Compositions and Methods for Cartilage Repair EP 2257176 12/8
/2010





 

 



 



OUR REF NO CTY SERIAL NO

FILE

DATE

STATUS TITLE PUBL NO

PUBL

DATE

0237.04/PCT-US US 12/922,436 10/25/2010 PUBLISHED Compositions and Methods for
Cartilage Repair US-2011-0052533-A1 3 /3 /2011 0237.04/PR US 61/036,551 3
/14/2008 EXPIRED Compositions and Methods for Cartilage Repair     0237.08/US US
12/636,214 12/11/2009 PUBLISHED Use of In-Vitro Culture to Design or Test
Personalized Treatment Regimens US-2010-0168022-A1 7 /1 /2010 0237.08PR US
61/099,415 9 /23/2008 EXPIRED USE OF IN-VITRO CULTURE TO DESIGN OR TEST
PERSONALIZED TREATMENT REGIMENS     0237.08PR2 US 61/121,819 12/11/2008 EXPIRED
USE OF IN-VITRO CULTURE TO DESIGN OR TEST PERSONALIZED TREATMENT REGIMENS    
0237.14PR US 61/559,293 11/14/2011 PENDING Suspended Particle Delivery System  
  0352.12US US 12/873,530 9/1/2010 PUBLISHED Stem Cell Marketplace
US-2011-0054929-A1 3/3/2011 0352.12PR US 61/238,764 9/1/2009 EXPIRED Stem Cell
Marketplace    



 

 

 

 

EXHIBIT C

LICENSEE MILESTONES

 

1.First Milestone. Any of the following:

 

·the filing by Licensee or its Affiliate of an investigational new drug
application (the “IND”) within twenty-four (24) months following the Effective
Date

·Licensor having the right to perform a disc procedure in the United States
within twenty-four (24) months following the Effective Date

·Two Hundred Fifty Thousand Dollars ($250,000) in aggregate cumulative gross
sales for Licensee and its Affiliates within twenty-four (24) months following
the Effective Date

 

2.Second Milestone. Any of the following:

 

·the completion by Licensee or its Affiliate of a phase I clinical trial within
thirty-six (36) months following the filing of the IND

·Licensor having the right to perform a disc procedure in the United States
within thirty-six (36) months following the Effective Date

·One Million Dollars ($1,000,000) in aggregate cumulative gross sales for
Licensee and its Affiliates within thirty-six (36) months following the
Effective Date

 

3.Third Milestone. Any of the following:

 

·the completion by Licensee or its Affiliate of a phase II clinical trial within
sixty (60) months following the completion of the phase I clinical trial

·Licensor having the right to perform a disc procedure in the United States
within sixty (60) months following the Effective Date

·Two Million Dollars ($2,000,000) in aggregate cumulative gross sales for
Licensee and its Affiliates within sixty (60) months following the Effective
Date

  

 

 

 

EXHIBIT D

PRE-BLA ACTIVITIES AND CLINICAL TRIALS

 

In order to commercialize the Licensor IP in the United States, certain work
must be performed under an IND application and possibly an investigational
device exemption (“IDE”) application. Once completed, the investigational
applications would be used to support the submission and approval or clearance
of a biologics license application (“BLA”) and a 510(k) premarket notification
or Premarket Approval (“PMA”) application to the FDA for one or more Product.

 

Licensee shall have a detailed gap analysis performed on all pre-clinical and
clinical data.

 

Licensee will hire a consultant with expertise in clinical development and IND
and IDE submissions. Such consultant will work with Licensee and Licensor to
review pre-clinical and clinical data and protocols.

 

Upon completion of the gap analysis, Licensee will develop a clinical strategy
for BLA approval and 510(k) and/or PMA clearance. Licensee will also engage
Licensor physicians and laboratory staff to develop the clinical strategy.

 

Licensee will fund a BLA application for an FDA approved clinical trial.

 

Certain work to be performed in connection with IND/IDE application:

 

·Treatment of patients under IRB protocol using necessary techniques to refine
therapy-treatment costs funded by Licensee at Cayman site (total cost per
patient will be $15,000). To save costs, efforts will be made to schedule
multiple patients for treatments during the same days. The number of patients
treated shall be determined by the necessary data to file an IND. Treatments
will include necessary imaging, laboratory culturing preparations, pre and post
operative analysis of data, and outcomes. Treatments are expected to start in
the 1st quarter of 2012. Christopher Centeno, M.D., or other qualified
physicians from the Centeno-Schultz Clinic, will oversee and teach the procedure
to Licensee selected physicians (which fees shall be included in the per patient
cost above). Work or treatments performed at Cayman site is subject to
regulatory consulting recommendations.

  

·Complete second phase medical delivery device development. This would include
utilizing a bioengineering firm and/or medical device company to assist in the
device modifications and 510(k) preparations. Licensor will make available its
engineering expertise or personnel to assist in the medical device improvements.

  

·Ready existing disc data for publication while pre-BLA trials are being
conducted.

 

Licensor project supervision and consultation services for pre-BLA work:

 

·Christopher Centeno, M.D. — $400/hr. Minimum availability of 20 hrs. /month (if
time exceeds minimum in any given month, a daily rate of $ 3200/day will replace
the hourly fee for the next 3 months. At the end of that three month period, the
fee resets to the hourly rate up to 20 hours a month. ).

 

 

 

·Ph.D. Laboratory Personnel: $140/hr.



·Laboratory and Research Personnel — $75/hr.



·Engineering Personnel — $100/hr.



·CSC Physicians — $300/hr (physician fee included in Cayman pre-BLA patient
treatment cost).

  

 

 

 

EXHIBIT E

LICENSOR ASSISTANCE

 

In consideration of the Initial License Consideration, Licensor shall provide
Licensee with the following initial training, assistance and consultation at its
Broomfield, Colorado facilities and/or at other Licensor facilities at which it
would be appropriate for Licensor to provide such services, including in
connection with the collection of cells, laboratory results, delivery devices
and clinical treatment protocols (“Other Licensor Facilities”):

 

1.Physician Training:

 

Up to two (2) four-day training sessions, with each training session composed
of:

 

·Sixteen (16) hours of clinical observation, and

 

·Sixteen (16) hours of physician-to-physician training.



2.Laboratory Staff Training:

 

Up to two (2) ten-day training sessions.

 

3.Engineering Staff Training:

 

Up to two (2) five-day training sessions.

 

All initial training sessions must be scheduled within one (1) year of the
Effective Date.

 

After this initial training, during each year after the first year following the
Effective Date, if requested by Licensee, Licensor shall provide Licensee with
the following annual training at its Broomfield, Colorado facilities and/or at
Other Licensor Facilities:

 

·Physician Training: One (1) two-day training session composed of eight (8)
hours of clinical observation, and eight (8) hours of physician-to-physician
training.

 

·Laboratory Staff Training: One (1) three-day training session.

 

Each of the training sessions described above shall be scheduled with the
appropriate Licensor professional to be conducted at a mutually agreed upon
date, but no training shall be scheduled less than thirty (30) days before the
commencement date of training to allow proper scheduling for Licensor’s
professionals.

 

If training in excess of that described in this Exhibit E is required by
Licensee, the following hourly rates will apply:

 

·Christopher Centeno, M.D.: Four Hundred U.S. Dollars ($400) per hour;

·Other Physicians: Three Hundred U.S. Dollars ($300) per hour;

·PhD staff: One Hundred Forty U.S. Dollars ($140) per hour; and

·Non-PhD staff: Seventy-Five U.S. Dollars ($75) per hour.

 

 

 

 

 

EXHIBIT F

CENTENO SCHULTZ, P.C. PROFESSIONAL SERVICES



 

1.CSC physician(s) will travel to the designated site on the following terms:

 

·Physician’s daily rate will be Three Thousand Two Hundred U.S. Dollars
($3,200).

·Physician will be given a per diem of $100 for food.

·Physician’s round-trip, business class air travel, airport/hotel/facility
transfers, and appropriate hotel accommodations will be arranged and paid by
Licensee; if business class is not available, first class air travel will be
provided. If scheduled flight is less than five (5) hours, physician will fly
coach class.

·Physician will be paid One Thousand Dollars ($1,000) for each day of travel
time to go to the designated site on the day immediately prior to the date of
services and to return from the travel site on the day immediately following the
date of services.

 

2.CSC staff personnel will travel to the designated site on the following terms:

 

·Non-PhD staff’s daily rate will be Six Hundred U.S. Dollars ($600).

·PhD staff’s daily rate will be One Thousand One Hundred Twenty U.S. Dollars
($1,120).

·Staff will be given a per diem of $65 for food.

·Staff’s round-trip, coach class air travel, airport/hotel/facility transfers,
and appropriate hotel accommodations will be arranged and paid by Licensee.

 

3.All daily rates, hourly rates and per diems will be invoiced from Licensor to
Licensee in United States Dollars and such invoices are due “net 30.”

  

 

 

 

EXHIBIT G

STANDARD OPERATING PROCEDURES

 

105- Quality Assurance and Quality Control of Cells

 

106- Cryopreserving and Reactivating Bone Marrow Mononucleated and Mesenchmals
Stem Cells

 

107- Doxycyline Preparation and Storage

 

114- Mesenchymal Stem Cell Colony Formation from Bone Marrow and Synovial Fluid

 

116-Platelet Rich Plasma Preparation for Platelet Lysate for Mesenchymal Stem
Cell Expansion

 

117- Preparing Platelet Lysate Syringes for Injection, Storage and Use

 

123- Sample Control and Transport Procedure

 

128- Blood Bag Preparations for Whole Blood Donation

 

129- Requirements for Long Term Cryostorage in Vapor Phase of Liquid Nitrogen

 

132-Conditioned Plasma for Injection (notes-VEGF supernatant used for disc,
TGF-beta for joints)

 

143-Mesencymal Stem Cell Expansion Procedure

 

144- Karyotype Analysis

 

103-Cell Culture Media and Reagent Preparation

 



 

